






--------------------------------------------------------------------------------

NATIONAL HEALTH INVESTORS, INC.




Senior Notes Issuable in Series




$50,000,000 3.99% Series 2015-1 Tranche A Senior Notes due 2023
$50,000,000 4.33% Series 2015-1 Tranche B Senior Notes due 2025






______________


NOTE PURCHASE AGREEMENT


______________




Dated November 3, 2015





--------------------------------------------------------------------------------










4188637

--------------------------------------------------------------------------------



TABLE OF CONTENTS


SECTION    HEADING    PAGE
SECTION 1.
AUTHORIZATION OF NOTES    1

Section 1.1.
Amount; Establishment of Series    1

Section 1.2.
The Series 2015-1 Notes    2

SECTION 2.
SALE AND PURCHASE OF NOTES    3

SECTION 3.
CLOSING    3

SECTION 4.
CONDITIONS TO CLOSING    3

Section 4.1.
Representations and Warranties    3

Section 4.2.
Performance; No Default    4

Section 4.3.
Certificates    4

Section 4.4.
Opinions of Counsel    4

Section 4.5.
Guaranty Agreements    5

Section 4.6.
Purchase Permitted By Applicable Law, Etc    5

Section 4.7.
Sale of Other Notes    5

Section 4.8.
Payment of Special Counsel Fees    5

Section 4.9.
Private Placement Number    5

Section 4.10.
Changes in Corporate Structure    5

Section 4.11.
Funding Instructions    5

Section 4.12.
Consents and Amendments    6

Section 4.13.
Proceedings and Documents    6

SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY    6

Section 5.1.
Existence, Qualification and Power    6

Section 5.2.
Authorization; No Contravention    6

Section 5.3.
Governmental Authorization; Consents    6

Section 5.4.
Binding Effect    6

Section 5.5.
Financial Statements; No Material Adverse Effect    7

Section 5.6.
Litigation    7

Section 5.7.
No Default    7

Section 5.8.
Ownership of Property; Liens    7

Section 5.9.
Environmental Compliance    7

Section 5.10.
Insurance    7

Section 5.11.
Taxes    8

Section 5.12.
ERISA Compliance    8

Section 5.13.
Subsidiaries    9

Section 5.14.
Disclosure    9





--------------------------------------------------------------------------------



Section 5.15.
Compliance with Law    9

Section 5.16.
Margin Regulations; Investment Company Act; Etc    9

Section 5.17.
Solvency    10

Section 5.18.
Permits; Franchises    10

Section 5.19.
Material Agreements    10

Section 5.20.
REIT Status    10

Section 5.21.
Lease Property    10

Section 5.22.
Intellectual Property Matters    11

Section 5.23.
Employee Relations    11

Section 5.24.
Burdensome Provisions    11

Section 5.25.
[Reserved]    11

Section 5.26.
Private Offering by the Company    11

Section 5.27.
Foreign Assets Control Regulations, Etc    11

Section 5.28.
Organization; Power and Authority    13

SECTION 6.
REPRESENTATIONS OF THE PURCHASERS    13

Section 6.1.
Purchase for Investment    13

Section 6.2.
Source of Funds    14

SECTION 7.
GUARANTIES    15

SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES    16

Section 8.1.
Maturity    16

Section 8.2.
Optional Prepayments with Make-Whole Amount    16

Section 8.3.
Allocation of Partial Prepayments    16

Section 8.4.
Maturity; Surrender, Etc    16

Section 8.5.
Purchase of Notes    17

Section 8.6.
Make-Whole Amount    17

Section 8.7.
Payments Due on Non-Business Days    18

SECTION 9.
AFFIRMATIVE COVENANTS    19

Section 9.1.
Financial Statements; Budget    19

Section 9.2.
Certificates; Other Information    20

Section 9.3.
Notices    20

Section 9.4.
Payment of Obligations    21

Section 9.5.
Preservation of Existence, Etc    21

Section 9.6.
Maintenance of Properties    21

Section 9.7.
Maintenance of Insurance    21

Section 9.8.
Compliance with Law    21

Section 9.9.
Books and Records    22

Section 9.10.
Inspection Rights    22


-ii-

--------------------------------------------------------------------------------



Section 9.11.
Use of Proceeds    22

Section 9.12.
Financial Covenants    22

Section 9.13.
New Subsidiaries    22

Section 9.14.
Compliance with Agreements    23

Section 9.15.
Further Assurances    23

Section 9.16.
Status    23

Section 9.17.
Covenant to Secure Notes    24

Section 9.18.
Most Favored Lender Status    24

Section 9.19.
Information Required by Rule 144A    24

SECTION 10.
NEGATIVE COVENANTS    24

Section 10.1.
Liens    24

Section 10.2.
Investments    26

Section 10.3.
Indebtedness    28

Section 10.4.
Fundamental Changes    30

Section 10.5.
Dispositions    30

Section 10.6.
Change in Nature of Business    31

Section 10.7.
Transactions with Affiliates    31

Section 10.8.
Use of Proceeds; Margin Regulations    31

Section 10.9.
Burdensome Agreements    31

Section 10.10.
Dissolution, Etc    32

Section 10.11.
Sale and Leaseback Transactions (as Lessee)    33

Section 10.12.
Amendments of Certain Agreements    33

Section 10.13.
Restricted Payments    33

Section 10.14.
Accounting Change    33

Section 10.15.
Terrorism Sanctions Regulations    33

SECTION 11.
EVENTS OF DEFAULT    33

SECTION 12.
REMEDIES ON DEFAULT, ETC    36

Section 12.1.
Acceleration    36

Section 12.2.
Other Remedies    36

Section 12.3.
Rescission    37

Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc    37

SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES    37

Section 13.1.
Registration of Notes    37

Section 13.2.
Transfer and Exchange of Notes    38

Section 13.3.
Replacement of Notes    38

SECTION 14.
PAYMENTS ON NOTES    39


-iii-

--------------------------------------------------------------------------------



Section 14.1.
Place of Payment    39

Section 14.2.
Home Office Payment    39

SECTION 15.
EXPENSES, INDEMNITY, ETC.    39

Section 15.1.
Transaction Expenses    39

Section 15.2.
Indemnification    40

Section 15.3.
Survival    40

SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.    41

SECTION 17.
AMENDMENT AND WAIVER.    41

Section 17.1.
Requirements    41

Section 17.2.
Solicitation of Holders of Notes    41

Section 17.3.
Binding Effect, Etc    42

Section 17.4.
Notes Held by Company, Etc    42

SECTION 18.
NOTICES    42

SECTION 19.
REPRODUCTION OF DOCUMENTS    43

SECTION 20.
CONFIDENTIAL INFORMATION.    43

SECTION 21.
SUBSTITUTION OF PURCHASER    44

SECTION 22.
MISCELLANEOUS    45

Section 22.1.
Successors and Assigns    45

Section 22.2.
Accounting Terms    45

Section 22.3.
Severability    46

Section 22.4.
Construction, Etc    46

Section 22.5.
Counterparts    46

Section 22.6.
Governing Law    46

Section 22.7.
Jurisdiction and Process; Waiver of Jury Trial    46

Section 22.8.
Rules of Interpretation    47

Section 22.9.
Accounting for Derivatives    48

Section 22.10.
Transaction References    48

Section 22.11.
Interest    48



SCHEDULE A    —    DEFINED TERMS


SCHEDULE A(1)     —    LIMITED GUARANTORS



-iv-

--------------------------------------------------------------------------------



SCHEDULE A(2)      —    SUBSIDIARY GUARANTORS


SCHEDULE 1    —    FORM OF SENIOR NOTES


SCHEDULE 1(a)    —    FORM OF 3.99% SERIES 2015-1 TRANCHE A SENIOR NOTE DUE 2023


SCHEDULE 1(b)    —    FORM OF 4.33% SERIES 2015-1 TRANCHE B SENIOR NOTE DUE 2025


SCHEDULE 4.4     —    FORM OF OPINION OF SPECIAL COUNSEL FOR THE COMPANY, THE
SUBSIDIARY GUARANTORS AND THE LIMITED GUARANTORS


SCHEDULE B    —    INFORMATION RELATING TO PURCHASERS


SCHEDULE 5.12(d)    —    PENSION PLANS


SCHEDULE 5.13    —    SUBSIDIARIES


SCHEDULE 5.21(a)    —    LEASE PROPERTIES


SCHEDULE 5.21(b)    —    UNENCUMBERED LEASE PROPERTIES


SCHEDULE 10.1    —    EXISTING LIENS


SCHEDULE 10.3    —    EXISTING DEBT


EXHIBIT A    —    COMPLIANCE CERTIFICATE


EXHIBIT B    —    FORM OF SUPPLEMENT





-v-

--------------------------------------------------------------------------------



NATIONAL HEALTH INVESTORS, INC.
222 Robert Rose Drive
Murfreesboro, TN 37129
$50,000,000 3.99% Series 2015-1 Tranche A Senior Notes due 2023
$50,000,000 4.33% Series 2015-1 Tranche B Senior Notes due 2025


November 3, 2015
TO EACH OF THE PURCHASERS LISTED IN
SCHEDULE B HERETO:
Ladies and Gentlemen:
National Health Investors, Inc., a Maryland corporation (together with any
successor thereto that becomes a party hereto pursuant to Section 10.4, the
“Company”), agrees with each of the Purchasers as follows:
SECTION 1.
AUTHORIZATION OF NOTES    .

1.1.
Amount; Establishment of Series.

Section 1.1.    Amount; Establishment of Series    . The Company is
contemplating the issue and sale of its senior notes (the “Notes”) issuable in
series (each a “Series” of Notes) and guaranteed by each of the Subsidiary
Guarantors and Limited Guarantors on the terms set forth herein. The Notes will
be substantially in the form set out in Schedule 1 or in the form set out in the
Supplement for such other Series of Notes, in each case, with such changes
therefrom, if any, as may be approved by the purchasers of such Notes, or Series
thereof, and the Company.
Each additional Series of Notes, other than the Series 2015-1 Notes (as
hereinafter defined), will be issued pursuant to a supplement to this Agreement
(a “Supplement”) in substantially the form of Exhibit B, and will be subject to
the following terms and conditions:
(a)    additional Series of Notes may be issued and sold only to holders of the
Notes outstanding under this Agreement (or Affiliates thereof), in each such
holder’s sole and absolute discretion, it being the express understanding and
agreement of the parties hereto that no holder of any Note, nor any Affiliate of
any such holder, is obligated to make or accept offers to purchase any
additional Series of Notes, or to quote rates, spreads or other terms regarding
specific purchases of any additional Series of Notes, and the terms of this




--------------------------------------------------------------------------------



Agreement shall not be construed by the Company or any other Person as a
commitment by any holder of the Notes or any Affiliate thereof;
(b)    additional Series of Notes may be issued and sold pursuant to this
Agreement until the third anniversary of the date of this Agreement (or if such
anniversary is not a Business Day, the Business Day next preceding that
anniversary);
(c)    the aggregate principal amount of all Notes of additional Series of Notes
that may be issued hereunder is $50,000,000;
(d)    the designation of each additional Series of Notes shall distinguish the
Notes of one Series from the Notes of all other Series;
(e)    the Notes of each additional Series shall rank pari passu with each other
Series of the Notes and at least pari passu with the Company’s other outstanding
unsecured and unsubordinated Indebtedness, except for such Indebtedness which is
preferred by operation of bankruptcy or other similar laws affecting the rights
of creditors generally;
(f)    the Notes of each additional Series shall be dated the date of issue,
bear interest at such rate or rates, mature on such date or dates, be subject to
such mandatory prepayments on the dates and with the Make-Whole Amounts and
other payment amounts, if any, as are agreed to between the Company and the
purchasers thereof and provided in the Supplement under which such Notes are
issued, and shall have such additional or different conditions precedent to
closing and such additional or different representations and warranties or other
terms and provisions as shall be specified in such Supplement;
(g)    a closing fee of 10 basis points shall be payable to the purchasers of
any additional Series of Notes as a condition to and on the date of issuance of
such Notes;
(h)    any additional covenants, Defaults, Events of Defaults, rights or similar
provisions that are added by a Supplement for the benefit of such additional
Series to be issued pursuant to such Supplement shall apply to all outstanding
Notes, whether or not the Supplement so provides; and
(i)    except to the extent provided in Subsection (f) above, all of the
provisions of this Agreement shall apply to the Notes of such additional Series.
Section 1.2.    The Series 2015-1 Notes    . The Company will authorize, as the
initial Series of Notes hereunder, the issue and sale of (i) $50,000,000
aggregate principal amount of its 3.99% Series 2015-1 Tranche A Senior Notes due
November 3, 2023 (as amended, restated or otherwise modified from time to time
pursuant to Section 17 and including any such notes issued in substitution
therefor pursuant to Section 13, the “Series 2015-1 Tranche A Notes”) and
(ii) $50,000,000 aggregate principal amount of its 4.33% Series 2015-1 Tranche B
Senior Notes due November 3, 2025 (as amended, restated or otherwise modified
from time to time pursuant to Section 17 and including any such notes issued in
substitution therefor pursuant to Section 13, the

-2-

--------------------------------------------------------------------------------



“Series 2015-1 Tranche B Notes”; and together with the Series 2015-1 Tranche A
Notes, the “Series 2015-1 Notes”). The Series 2015-1 Tranche A Notes and the
Series 2015-1 Tranche B Notes shall be substantially in the form set out in
Schedule 1(a) and Schedule 1(b), respectively. Certain capitalized and other
terms used in this Agreement are defined in Schedule A. References to a
“Schedule” or “Exhibit” are references to a Schedule or Exhibit attached to this
Agreement unless otherwise specified. References to a “Section” are references
to a Section of this Agreement unless otherwise specified.
SECTION 2.
SALE AND PURCHASE OF NOTES    .

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Series 2015-1 Notes in the principal
amount specified opposite such Purchaser’s name in Schedule B at the purchase
price of 100% of the principal amount thereof. The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non-performance of any obligation
by any other Purchaser hereunder.
SECTION 3.
CLOSING    .

The sale and purchase of the Series 2015-1 Notes to be purchased by each
Purchaser shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe
Street, Chicago, Illinois 60603, at 11:00 a.m., New York city time, at a closing
(the “Closing”) on November 3, 2015 or on such other Business Day thereafter on
or prior to November 6, 2015 as may be agreed upon by the Company and the
Purchasers. At the Closing the Company will deliver to each Purchaser the Series
2015-1 Notes to be purchased by such Purchaser in the form of a single Note for
each tranche to be so purchased (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds as directed by the Company to the Agency
Services Clearing Account, account number XXXXXXXXXXXX at Wells Fargo Bank N.A.,
Charlotte, North Carolina, ABA number 121000248. If at the Closing the Company
shall fail to tender such Notes to any Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of any of the
conditions specified in Section 4 not having been fulfilled to such Purchaser’s
satisfaction or such failure by the Company to tender such Notes.

-3-

--------------------------------------------------------------------------------



SECTION 4.
CONDITIONS TO CLOSING    .

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
Section 4.1.    Representations and Warranties    . The representations and
warranties of the Company in this Agreement shall be correct when made and at
the Closing.
Section 4.2.    Performance; No Default    . Each Credit Party shall have
performed and complied with all agreements and conditions contained in this
Agreement required to be performed or complied with by it prior to or at the
Closing. Before and after giving effect to the issue and sale of the Series
2015-1 Notes (and the application of the proceeds thereof as contemplated by
Section 9.11), no Default or Event of Default shall have occurred and be
continuing.
Section 4.3.    Certificates    .
(a)    Officer’s Certificate. The Company shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.10 have been fulfilled.
(b)    Secretary’s Certificate of the Company. The Company shall have delivered
to such Purchaser a certificate of its Secretary or Assistant Secretary, dated
the date of the Closing, certifying as to (i) the resolutions attached thereto
and other corporate proceedings relating to the authorization, execution and
delivery of the Series 2015-1 Notes and this Agreement and (ii) the Company’s
organizational documents as then in effect.
(c)    Secretary’s Certificate of the Guarantors. Each Subsidiary Guarantor and
Limited Guarantor shall have delivered to such Purchaser a certificate of its
Secretary or Assistant Secretary, dated the date of the Closing, certifying as
to (i) the resolutions attached thereto and other corporate proceedings relating
to the authorization, execution and delivery of the Note Documents to which it
is a party and (ii) the Company’s organizational documents as then in effect.
(d)    Good Standing Certificates. Each Credit Party shall deliver to such
Purchaser a certificate of good standing or existence dated as of a recent date
for each Credit Party from the Secretary of State of such Credit Party’s state
of formation and each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect.

-4-

--------------------------------------------------------------------------------



(e)    Certified Articles. Each Credit Party shall deliver to such Purchaser
certified copies of the articles or certificate of incorporation, certificate of
organization or limited partnership, or other registered organizational
documents from the Secretary of State of Company’s state of formation.
Section 4.4.    Opinions of Counsel    . Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a) from Harwell Howard Hyne Gabbert & Manner, P.C. and Loeb & Loeb
PLC, counsel for the Credit Parties, covering the matters set forth in
Schedule 4.4 and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Company hereby instructs its counsel to deliver such opinion to the
Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special counsel
in connection with such transactions, covering such matters incident to such
transactions as such Purchaser may reasonably request.
Section 4.5.    Guaranty Agreements    .
(a)    Subsidiary Guaranty Agreement. Such Purchaser shall have received a
Subsidiary Guaranty Agreement duly executed by each Subsidiary Guarantor in form
and substance satisfactory to such Purchaser
(b)    Limited Guaranty Agreement. Such Purchaser shall have received a Limited
Guaranty Agreement duly executed by each Limited Guarantor in form and substance
satisfactory to such Purchaser.
Section 4.6.    Purchase Permitted By Applicable Law, Etc    . On the date of
the Closing such Purchaser’s purchase of Series 2015-1 Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.
Section 4.7.    Sale of Other Notes    . Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Series 2015-1 Notes to be purchased by it at the Closing as
specified in Schedule B.

-5-

--------------------------------------------------------------------------------



Section 4.8.    Payment of Special Counsel Fees    . Without limiting
Section 15.1, the Company shall have paid on or before the Closing the fees,
charges and disbursements of the Purchasers’ special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Company at least one Business Day prior to the Closing.
Section 4.9.    Private Placement Number    . A Private Placement Number issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall
have been obtained for each tranche of the Series 2015-1 Notes.
Section 4.10.    Changes in Corporate Structure    . The Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity since December 31, 2014.
Section 4.11.    Funding Instructions    . At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.
Section 4.12.    Consents and Amendments. To the extent that any approval or
consent is required under the Existing Note Agreement and/or the Credit
Agreement for the execution, delivery and performance of the transactions
contemplated hereunder, the Company shall have delivered to the Purchasers
evidence of such written approval or consent from the requisite holders of the
Indebtedness under the Existing Note Agreement and the Credit Agreement.
Section 4.13.    Proceedings and Documents    . All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY    .

The Company represents and warrants to each Purchaser that:
Section 5.1.    Existence, Qualification and Power    . Each Credit Party (a) is
duly organized or formed and validly existing under the Applicable Law of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own its assets and carry on its

-6-

--------------------------------------------------------------------------------



business and (ii) execute, deliver, and perform its obligations under the Note
Documents to which it is a party and consummate the transactions contemplated
hereby or thereby, and (c) is duly qualified and is licensed and in good
standing under the Applicable Law of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification or licenses, except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
Section 5.2.    Authorization; No Contravention    . The execution, delivery and
performance by each Credit Party of each Note Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any law.
Section 5.3.    Governmental Authorization; Consents    . No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement, any other Note Document or the
consummation of the transactions contemplated hereby or thereby.
Section 5.4.    Binding Effect    . This Agreement has been, and each other Note
Document, when delivered hereunder, will have been, duly executed and delivered
by each Credit Party that is party thereto. This Agreement constitutes, and each
other Note Document when so delivered will constitute, a legal, valid and
binding obligation of such Credit Party, enforceable against each Credit Party
that is party thereto in accordance with its terms, except as enforceability may
be limited by bankruptcy laws and general principles of equity.
Section 5.5.    Financial Statements; No Material Adverse Effect    .
(a)    The Company has heretofore furnished to the Purchasers (i) the Audited
Financial Statements. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its Subsidiaries as of such dates and for such periods in accordance
with GAAP.
(b)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

-7-

--------------------------------------------------------------------------------



Section 5.6.    Litigation    . There are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of the Company, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement, any other Note Document or the transactions contemplated hereby or
thereby, or (b) either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect (after
the application of any proceeds of insurance as to which the insurance carrier
has been notified of the potential claim and does not dispute the coverage of
such payment).
Section 5.7.    No Default    . Neither the Company nor any Subsidiary is in
default under or with respect to any Contractual Obligation that could either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Note Document.
Section 5.8.    Ownership of Property; Liens    . The Company and each
Subsidiary has good and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Company and its Subsidiaries is subject to no Liens, other than
Permitted Liens.
Section 5.9.    Environmental Compliance    . There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Company,
overtly threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Company or any of its Subsidiaries or
against any of their properties or revenues that allege any material
Environmental Liability that could reasonably be expected to have a Material
Adverse Effect.
Section 5.10.    Insurance    . The properties of the Company and its
Subsidiaries (or, in the case of real property, equipment or other personal
property leased to others, their respective lessees) are insured with
financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, after giving effect to any self-insurance compatible
with the following standards, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.
Section 5.11.    Taxes    . The Company and its Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or

-8-

--------------------------------------------------------------------------------



their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against the Company or any Subsidiary
that would, if made, have a Material Adverse Effect.
Section 5.12.    ERISA Compliance    .
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
which is intended to be a qualified plan under Section 401(a) of the Code as
currently in effect has been determined by the Internal Revenue Service to be
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code. To the best knowledge of the Company,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.
(b)    There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c) (i)    No ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Company
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Company nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably

-9-

--------------------------------------------------------------------------------



be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.
(d)    Neither the Company nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than those listed on Schedule 5.12(d)
hereto.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Series 2015-1 Notes hereunder will not involve any transaction that is
subject to the prohibitions of section 406 of ERISA or in connection with which
a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The
representation by the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Series 2015-1 Notes to be purchased by
such Purchaser.
Section 5.13.    Subsidiaries    . As of the Closing Date, the Company has no
Subsidiaries other than those specifically disclosed on Schedule 5.13.
Section 5.14.    Disclosure    . The Company has disclosed to the Purchasers all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Credit Party in connection with any Note Document to the Purchasers in
connection with the transactions contemplated hereby or thereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
Section 5.15.    Compliance with Law    . The Company and each Subsidiary is in
compliance in all material respects with the requirements of all Applicable Laws
(including, without limitation, as applicable, all Healthcare Laws) and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
Section 5.16.    Margin Regulations; Investment Company Act; Etc    .

-10-

--------------------------------------------------------------------------------



(a)    None of the proceeds of any Note issued hereunder will be used, directly
or indirectly, for the purpose of (i) purchasing or carrying any margin stock,
(ii) reducing or retiring any Indebtedness which was originally incurred to
purchase or carry margin stock (within the meaning of Regulation U issued by the
Board of Governors of the Federal Reserve System) or (iii) any other purpose
which violates or which would be inconsistent with Regulation U (12 CFR Part
221) or Regulation X (12 CFR Part 224) of the Board of Governors of the Federal
Reserve System. Without limitation of the foregoing, at no time shall more than
25% of the value of the assets of the Company and its Subsidiaries on a
consolidated basis consist of margin stock.
(b)     Neither the Company nor any Subsidiary is (i) an “investment company”, a
company “controlled” by an “investment company,” or an “investment advisor,” in
each case as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended, or (ii) otherwise subject to any other regulatory
scheme limiting its ability to incur debt under this Agreement or the other Note
Documents.
Section 5.17.    Solvency    . Each Credit Party is Solvent after giving effect
to the transactions contemplated hereby.
Section 5.18.    Permits; Franchises    . The Company and each Subsidiary
possesses, and will hereafter possess, all permits, consents, approvals,
franchises and licenses required and rights to all trademarks, trade names,
patents, and fictitious names, if any, necessary to or used in the course of
business granted to it and enable it to conduct the business in which it is now
engaged in compliance with Applicable Law, without known conflict with any
trademark, trade names, patents or other proprietary right of any Person where
the failure to possess such asset could reasonably be expected to have a
Material Adverse Effect.
Section 5.19.    Material Agreements    . There is no existing default or event
of default (after the expiration of any applicable grace or cure period) by any
Credit Party under any Material Agreement, which might reasonably be expected to
give rise to a Material Adverse Effect.
Section 5.20.    REIT Status    . The Company: (a) is a REIT, (b) has not
revoked its election to be a REIT, (c) has not engaged in any “prohibited
transactions” as defined in Section 856(b)(6)(iii) of the Internal Revenue Code
(or any successor provision thereto), and (d) for its current “tax year” as
defined in the Internal Revenue Code is and for all prior tax years subsequent
to its election to be a REIT has been entitled to a dividends paid deduction
which meets the requirements of Section 857 of the Internal Revenue Code.
Section 5.21.    Lease Property    .

-11-

--------------------------------------------------------------------------------



(a)    As of the Closing Date, Schedule 5.21(a) is a correct and complete list
of each Lease Property of the Company and its Subsidiaries.
(b)    As of the Closing Date, Schedule 5.21(b) is a correct and complete list
of each Unencumbered Lease Property with respect to any Credit Party.
(c)     Each of the properties included by the Company in the calculation of
Aggregate Total Fixed Asset Value satisfies all of the requirements contained in
the definition of Lease Property. Each of the properties included by the Company
in the calculation of Aggregate Unencumbered Fixed Asset Value satisfies all of
the requirements contained in the definition of Unencumbered Lease Property.
Section 5.22.    Intellectual Property Matters    . Each Credit Party and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business. No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and no
Credit Party nor any Subsidiary thereof is liable to any Person for infringement
under Applicable Law with respect to any such rights as a result of its business
operations.
Section 5.23.    Employee Relations    . No Credit Party or any Subsidiary
thereof is party to any collective bargaining agreement or has any labor union
been recognized as the representative of its employees. The Company knows of no
pending, threatened or contemplated strikes, work stoppage or other collective
labor disputes involving its employees or those of its Subsidiaries.
Section 5.24.    Burdensome Provisions    . The Credit Parties and their
respective Subsidiaries do not presently anticipate that future expenditures
needed to meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect. No Subsidiary is party to any agreement or instrument or otherwise
subject to any restriction or encumbrance that restricts or limits its ability
to make dividend payments or other distributions in respect of its Equity
Interests to the Company or any Subsidiary or to transfer any of its assets or
properties to the Company or any other Subsidiary in each case other than
existing under or by reason of the Note Documents or Applicable Law or as
expressly permitted pursuant to Section 10.9.
Section 5.25.    [Reserved]    .

-12-

--------------------------------------------------------------------------------



Section 5.26.    Private Offering by the Company    . Neither the Company nor
anyone acting on its behalf has offered the Series 2015-1 Notes or any similar
Securities for sale to, or solicited any offer to buy the Series 2015-1 Notes or
any similar Securities from, or otherwise approached or negotiated in respect
thereof with, any Person other than the Purchasers and not more than 10 other
Institutional Investors, each of which has been offered the Series 2015-1 Notes
at a private sale for investment. Neither the Company nor anyone acting on its
behalf has taken, or will take, any action that would subject the issuance or
sale of the Series 2015-1 Notes to the registration requirements of section 5 of
the Securities Act or to the registration requirements of any Securities or blue
sky laws of any applicable jurisdiction.
Section 5.27.    Foreign Assets Control Regulations, Etc    . (a)  Neither the
Company nor any Controlled Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither the Company nor any Controlled Entity has been notified that
its name appears or may in the future appear on a state list of Persons that
engage in investment or other commercial activities in Iran or any other country
that is subject to U.S. Economic Sanctions.
(b)    No part of the proceeds from the sale of the Series 2015-1 Notes
hereunder constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (i) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, or (ii) otherwise in
violation of U.S. Economic Sanctions.
(c)    Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting

-13-

--------------------------------------------------------------------------------



Act of 1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT Act or
any other United States law or regulation governing such activities
(collectively, “Anti-Money Laundering Laws”) or any U.S. Economic Sanctions
violations, (ii) to the Company’s actual knowledge after making due inquiry, is
under investigation by any Governmental Authority for possible violation of
Anti-Money Laundering Laws or any U.S. Economic Sanctions violations, (iii) has
been assessed civil penalties under any Anti-Money Laundering Laws or any
U.S. Economic Sanctions, or (iv) has had any of its funds seized or forfeited in
an action under any Anti-Money Laundering Laws. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Money Laundering Laws and U.S. Economic Sanctions.
(d)    (1)    Neither the Company nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”),
(ii) to the Company’s actual knowledge after making due inquiry, is under
investigation by any U.S. or non-U.S. Governmental Authority for possible
violation of Anti-Corruption Laws, (iii) has been assessed civil or criminal
penalties under any Anti-Corruption Laws or (iv) has been or is the target of
sanctions imposed by the United Nations or the European Union;
(2)    To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity
or such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any holder to be in
violation of any law or regulation applicable to such holder; and
(3)    No part of the proceeds from the sale of the Series 2015-1 Notes
hereunder will be used, directly or indirectly, for any improper payments,
including bribes, to any Governmental Official or commercial counterparty in
order to obtain, retain or direct business or obtain any improper advantage. The
Company has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the

-14-

--------------------------------------------------------------------------------



Company and each Controlled Entity is and will continue to be in compliance with
all applicable current and future Anti-Corruption Laws.
Section 5.28.    Organization; Power and Authority    . The Series 2015-1 Notes
are not of the same class as securities of the Company, if any, listed on a
national securities exchange, registered under Section 6 of the Exchange Act or
quoted in a U.S. automated inter-dealer quotation system.
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS    .

Section 6.1.    Purchase for Investment    . Each Purchaser severally represents
that it is purchasing the Series 2015-1 Notes for its own account or for one or
more separate accounts maintained by such Purchaser or for the account of one or
more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of such Purchaser’s or their property shall at all
times be within such Purchaser’s or their control. Each Purchaser understands
that the Series 2015-1 Notes have not been registered under the Securities Act
and may be resold only if registered pursuant to the provisions of the
Securities Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Series 2015-1
Notes. Each Purchaser severally represents that (i) it has conducted its own
investigation of the Company and the terms of the Series 2015-1 Notes, (ii) it
has had access to the Audited Financial Statements and such other financial and
other information as it deems necessary to make its decision to purchase the
Series 2015-1 Notes, (iii) has been offered the opportunity to conduct such
review and analysis of the business, assets, condition, operations and prospects
of the Company and the Series 2015-1 Notes and to ask questions of management of
the Company and received answers thereto, each as it deemed necessary in
connection with the decision to purchase the Series 2015-1 Notes. Each Purchaser
further severally represents and acknowledges that it has had such opportunity
to consult with its own counsel, financial and tax advisors and other
professional advisers as it believes is sufficient for purposes of the purchase
of the Series 2015-1 Notes and that it can bear the economic risk and complete
loss of its investment in the Series 2015-1 Notes and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment contemplated hereby. Each Purchaser severally
represents that it is an institutional accredited investor as defined in
Regulation D under the Securities Act.
Section 6.2.    Source of Funds    . Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Series 2015-1 Notes to be purchased by such Purchaser hereunder:

-15-

--------------------------------------------------------------------------------



(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer

-16-

--------------------------------------------------------------------------------



or by an affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption)
of such employer or by the same employee organization, represent 10% or more of
the assets of such investment fund, have been disclosed to the Company in
writing pursuant to this clause (d);or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
SECTION 7.
GUARANTIES    .

All Obligations of the Company to the holders of the Notes shall be Guaranteed
jointly and severally by each Subsidiary of the Company (other than any Excluded
Subsidiaries), as evidenced by and subject to the terms of guaranties in form
and substance satisfactory to the holders of the Notes; provided that non-Wholly
Owned Subsidiaries of the Company may be Limited Guarantors subject to
compliance with Section 9.13(a)(i). To the extent that any Subsidiary is
designated as an Excluded Subsidiary in accordance with the definition of
Excluded Subsidiary or the release of a Subsidiary is otherwise approved by the
Required Holders in accordance with Section 17.1, the holders of the Notes,
promptly upon such designation or approval shall, at the Company’s cost and

-17-

--------------------------------------------------------------------------------



expense, execute and deliver a release of such Subsidiary from the Subsidiary
Guaranty Agreement or the Limited Guaranty Agreement, as applicable.
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES    .

Section 8.1.    Maturity    . As provided therein, the entire unpaid principal
balance of each Series 2015-1 Tranche A Senior Note and Series 2015-1 Tranche B
Senior Note shall be due and payable on the Maturity Date thereof.
Section 8.2.    Optional Prepayments with Make-Whole Amount    . The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes, in an amount not less than $1,000,000
in the case of a partial prepayment, at 100% of the principal amount so prepaid,
and the Make-Whole Amount determined for the prepayment date with respect to
such principal amount. The Company will give each holder of Notes written notice
of each optional prepayment under this Section 8.2 not less than ten days and
not more than 60 days prior to the date fixed for such prepayment unless the
Company and the Required Holders agree to another time period pursuant to
Section 17. Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of the Notes to be prepaid on such date,
the principal amount of each Note held by such holder to be prepaid (determined
in accordance with Section 8.3), and the interest to be paid on the prepayment
date with respect to such principal amount being prepaid, and shall be
accompanied by a certificate of a Senior Financial Officer as to the estimated
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation. Two Business Days prior to such prepayment, the Company
shall deliver to each holder of Notes a certificate of a Senior Financial
Officer specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.
Section 8.3.    Allocation of Partial Prepayments    . In the case of each
partial prepayment of the Notes pursuant to Section 8.2, the principal amount of
the Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.
In the case of any partial prepayment of any additional Series of Notes pursuant
to Section 8.2, such prepayment shall be allocated among the Notes of such
Series as set forth in the Supplement pursuant to which such Notes are issued.
Section 8.4.    Maturity; Surrender, Etc    . In the case of each optional
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such

-18-

--------------------------------------------------------------------------------



principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
Section 8.5.    Purchase of Notes    . The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with this Agreement and the Notes. The Company will
promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment or prepayment of Notes pursuant to this Agreement and no Notes may be
issued in substitution or exchange for any such Notes.
Section 8.6.    Make-Whole Amount    .
“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as

-19-

--------------------------------------------------------------------------------



of such Settlement Date. If there are no such U.S. Treasury securities Reported
having a maturity equal to such Remaining Average Life, then such implied yield
to maturity will be determined by (a) converting U.S. Treasury bill quotations
to bond equivalent yields in accordance with accepted financial practice and
(b) interpolating linearly between the yields Reported for the applicable most
recently issued actively traded on-the-run U.S. Treasury securities with the
maturities (1) closest to and greater than such Remaining Average Life and
(2) closest to and less than such Remaining Average Life. The Reinvestment Yield
shall be rounded to the number of decimal places as appears in the interest rate
of the applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.

-20-

--------------------------------------------------------------------------------



“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.7.    Payments Due on Non-Business Days    . Anything in this
Agreement or the Notes to the contrary notwithstanding, (x) subject to
clause (y), any payment of interest on any Note that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; and (y) any payment of principal of or
Make-Whole Amount on any Note (including principal due on the Maturity Date of
such Note) that is due on a date that is not a Business Day shall be made on the
next succeeding Business Day and shall include the additional days elapsed in
the computation of interest payable on such next succeeding Business Day.
SECTION 9.
AFFIRMATIVE COVENANTS    .

So long as any of the Notes are outstanding, the Company shall, and shall
(except in the case of the covenants set forth in Sections 9.1, 9.2, 9.3, 9.11
and 9.16) cause each Subsidiary to, unless otherwise consented to by the
Required Holders:
Section 9.1.    Financial Statements; Budget    . Deliver the following to each
holder of a Note, in form and detail satisfactory to the Required Holders:
(a)     as soon as available, but in any event within 120 days after the end of
each fiscal year of the Company, a consolidated and, if requested by the
Required Holders, consolidating, balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated and
consolidating statements of income or operations, retained earnings and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, and, in the case of such consolidated statements, audited
and accompanied by a report and opinion of BDO USA, LLP or another independent
certified public accountant reasonably acceptable to the Required Holders, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any qualification or exception
and accompanied by a certificate of the chief executive officer, chief financial
officer or chief accounting officer of the Company stating that no Event of
Default was discovered or occurred during the examination of the Company;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance

-21-

--------------------------------------------------------------------------------



sheet of the Company and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated and consolidating statements of income or
operations and retained earnings for such fiscal quarter and for the portion of
the Company’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Company as
fairly presenting the financial condition, results of operations and
shareholders’ equity of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;
(c)    as soon as available, but in any event not later than the last Business
Day of each fiscal year of the Company, a budget of the Company and its
Subsidiaries on a consolidated basis consisting of a consolidated statement of
income, statement of cash flows and consolidated balance sheet for the upcoming
fiscal year; and
(d)    simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, consolidating statements of income (or
operations) and cash flow and consolidating balance sheets prepared by
management of the Company reflecting the assets, liabilities and results of
operations of such non-Wholly Owned Subsidiaries.
Section 9.2.    Certificates; Other Information    . Deliver to each holder of a
Note each of the following, in form and detail satisfactory to the Required
Holders:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 9.1(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company;
(b)    promptly after any request by any holder of a Note, copies of any audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Company by
independent accountants in connection with the accounts or books of the Company
or any Subsidiary, or any audit of any of them;
(c)     promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the holders of the Notes pursuant hereto;

-22-

--------------------------------------------------------------------------------



(d)    in the event any additional Series of Notes is proposed to be issued
under this Agreement, promptly, and in any event within five Business Days after
execution and delivery thereof, a true copy of the Supplement pursuant to which
such Notes are to be, or were, issued; and
(e)     promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Note Documents, as any holder of a Note may from time to time
reasonably request.
Section 9.3.    Notices    . Promptly notify each holder of a Note:
(a)    of the existence of any Default;
(b)     of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws;
(c)     of the occurrence of any ERISA Event; and
(d)     of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action (if any) the Company has taken and
proposes to take with respect thereto. Each notice pursuant to Section 9.3(a)
shall describe with particularity any and all provisions of this Agreement and
any other Note Document that have been breached.
Section 9.4.    Payment of Obligations    . Pay and discharge prior to
delinquency all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property (other
than Permitted Liens); and (c) all Material Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.

-23-

--------------------------------------------------------------------------------



Section 9.5.    Preservation of Existence, Etc    . (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing (or the
local equivalent) under the laws of the jurisdiction of its organization, except
(x) in a transaction permitted by Section 10.4 or 10.5 or (y) in the case of
good standing (or the local equivalent), to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, if any, the non-preservation
of which could reasonably be expected to have a Material Adverse Effect.
Section 9.6.    Maintenance of Properties    . (a) Maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted; (b) make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
Section 9.7.    Maintenance of Insurance    . Maintain with financially sound
and reputable insurance companies not Affiliates of the Company (or, in the case
of real property, equipment or other personal property leased to others, cause
its lessees to maintain) insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons.
Section 9.8.    Compliance with Law    . Comply in all material respects with
the requirements of all Applicable Law (including, without limitation, as
applicable, all Healthcare Laws), and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(ii) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
Section 9.9.    Books and Records    . (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Company or such Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

-24-

--------------------------------------------------------------------------------



Section 9.10.    Inspection Rights    . Permit representatives and independent
contractors of any holder of a Note to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Company and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, however, that (i) when no Default
exists, only one such inspection shall be done at the expense of the Company per
calendar year, and (ii) when a Default exists any holder of a Note (or any of
its representatives or independent contractors) may do any of the foregoing at
the expense of the Company at any time during normal business hours, as often as
may be desired, with reasonable advance notice to the Company.
Section 9.11.    Use of Proceeds    . Use the proceeds of the Notes (a) to
refinance existing Indebtedness and (b) for general corporate purposes
(including (i) working capital and (ii) other permitted Investments) not in
contravention of Section 10.8, any law or any other provision of this Agreement
or any other Note Document.
Section 9.12.    Financial Covenants    .
(a)    Maximum Consolidated Total Leverage Ratio. Maintain at all times a
Consolidated Total Leverage Ratio not greater than 0.50 to 1.00.
(b)    Minimum Consolidated Fixed Charge Coverage Ratio. Maintain at all times,
a Consolidated Fixed Charge Coverage Ratio of not less than 2.00 to 1.00.
(c)    Minimum Consolidated Tangible Net Worth. Maintain at all times a
Consolidated Tangible Net Worth of at least (i) $650,000,000 plus
(ii) eighty-five percent (85%) of the net cash proceeds from any equity offering
conducted on or after the Closing Date.
(d)    Minimum Consolidated Unencumbered Fixed Asset Coverage Ratio. Maintain a
Consolidated Unencumbered Fixed Asset Coverage Ratio at all times of not less
than 1.67 to 1.00.
Section 9.13.    New Subsidiaries    . As soon as practicable but in any event
within 10 Business Days following, (i) in the case of clause (a) and (b), (A)
the acquisition or creation of any Subsidiary (other than any Excluded
Subsidiary) or (B) pursuant to the requirements of the definition of Excluded
Subsidiary, any Subsidiary which was an Excluded Subsidiary no longer meeting
the requirements of an Excluded Subsidiary and (ii) in the case of clause (c),
the Required Holder’s request therefor, cause to be delivered to the holders of
the Notes each of the following:

-25-

--------------------------------------------------------------------------------



(a) (i)    with respect to any non-Wholly Owned Subsidiary, a Limited Guaranty
Agreement or, if applicable, a Limited Guaranty Joinder Agreement or (ii) with
respect to any Wholly Owned Subsidiary, a Subsidiary Guaranty Joinder Agreement,
in each case executed and delivered by such Subsidiary;
(b)    current copies of the Organization Documents of such Subsidiary and
resolutions of the board of directors, or equivalent governing body, of such
Subsidiary, together with such other documents and certificates as the Required
Holders or their counsel may reasonably request relating to the organization,
existence and good standing (or the local equivalent) of such Subsidiary, the
authorization of the transactions contemplated by the Note Documents and any
other legal matters relating to such Subsidiary, the Note Documents or the
transactions contemplated thereby; and
(c)    to the extent requested by the Required Holders, an opinion of counsel to
such Subsidiary, addressed to the holders of the Notes, in form and substance
reasonably acceptable to the Required Holders.
Section 9.14.    Compliance with Agreements    . Comply in all respects with
each term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business including, without
limitation, any Material Agreement, except to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect.
Section 9.15.    Further Assurances    . At the Company’s cost and expense, upon
request of the Required Holders, duly execute and deliver or cause to be duly
executed and delivered, to the holders of the Notes such further instruments,
documents and certificates, and do and cause to be done such further acts that
may be reasonably necessary or advisable in the reasonable opinion of the
Required Holders to carry out more effectively the provisions and purposes of
this Agreement and the other Note Documents.
Section 9.16.    Status    .
(a)    Maintain the Company’s status as a REIT such that (i) all of the
representations and warranties set forth in clauses (a), (b) and (d) of
Section 5.20 shall remain true and correct at all times and (ii) all of the
representations and warranties set forth in clause (c) of Section 5.20 shall
remain true and correct in all material respects.
(b)    Do or cause to be done all things necessary to maintain the listing of
the Company’s Equity Interest on the New York Stock Exchange, the American Stock
Exchange or the Nasdaq National Market System (or any successor thereof).

-26-

--------------------------------------------------------------------------------



Section 9.17.    Covenant to Secure Notes    . If the Company or any Subsidiary
shall create or assume any Lien upon any of its property or assets, whether now
owned or hereafter acquired, to secure the Indebtedness under any Material
Credit Facility, the Company will make or cause to be made effective provision
whereby the Notes (and any related guarantees) will be secured by such Lien
equally and ratably with any and all Indebtedness thereby secured so long as any
such Indebtedness shall be so secured.
Section 9.18.    Most Favored Lender Status    . If the Company or any
Subsidiary enters into, assumes or otherwise becomes bound or obligated under
any agreement creating, evidencing or governing any Material Credit Facility
containing one or more Additional Covenants or Additional Defaults, or amends or
otherwise modifies any agreement creating, evidencing or governing such Material
Credit Facility to include any Additional Covenants or Additional Defaults, then
the terms of this Agreement shall, without any further action on the part of the
Company or any of the holders of the Notes, be deemed to be amended
automatically to include each Additional Covenant and each Additional Default
contained in such agreement. The Company further covenants to promptly execute
and deliver at its expense (including the fees and expenses of counsel for the
holders of the Notes) an amendment to this Agreement in form and substance
satisfactory to the Required Holders evidencing the amendment of this Agreement
to include such Additional Covenants and Additional Defaults, provided that the
execution and delivery of such amendment shall not be a precondition to the
effectiveness of such amendment as provided for in this Section 9.18, but shall
merely be for the convenience of the parties hereto.
Section 9.19.    Information Required by Rule 144A    . The Company will, upon
the request of the holder of any Note, provide such holder, and any qualified
institutional buyer designated by such holder, such financial and other
information as such holder may reasonably determine to be necessary in order to
permit compliance with the information requirements of Rule 144A under the
Securities Act in connection with the resale of Notes, except at such times as
the Company is subject to and in compliance with the reporting requirements of
section 13 or 15(d) of the Exchange Act. For the purpose of this Section 9.19,
the term “qualified institutional buyer” shall have the meaning specified in
Rule 144A under the Securities Act.
SECTION 10.
NEGATIVE COVENANTS    .

So long as any of the Notes are outstanding, the Company shall not, nor shall it
permit any Subsidiary to, directly or indirectly, without the consent of the
Required Holders:
Section 10.1.    Liens    . Create, incur, assume or suffer to exist, any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

-27-

--------------------------------------------------------------------------------



(a)    Liens in favor of the holders of the Notes or any collateral agent for
such holders;
(b)    Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;
(c)    Liens of landlords arising by statute and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens, in each
case (i) imposed by law or arising in such Person’s Ordinary Course of Business,
(ii) for amounts not yet due or that are being contested in good faith by
appropriate proceedings, and (iii) with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;
(d)    deposits made in such Person’s Ordinary Course of Business in connection
with workers’ compensation or unemployment insurance, or other types of social
security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money) and surety, appeal,
customs or performance bonds-entered into in such Person’s Ordinary Course of
Business;
(e)    encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of real property not
materially detracting from the value of such real property or not materially
interfering with the ordinary conduct of the business conducted and proposed to
be conducted at such real property;
(f)    encumbrances arising under leases or subleases of real property that do
not, in the aggregate, materially detract from the value of such real property
or interfere with the ordinary conduct of the business conducted and proposed to
be conducted at such real property;
(g)    financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in such Person’s Ordinary Course of Business
other than through a Capitalized Lease;
(h)    judgment Liens in existence for less than 45 days after the entry thereof
or with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
nationally recognized insurance companies and which do not otherwise result in a
Default;

-28-

--------------------------------------------------------------------------------



(i)    Liens consisting of rights of set-off of a customary nature or bankers’
liens on an amount of deposit, whether arising by contract or operation of law,
incurred in such Person’s Ordinary Course of Business so long as such deposits
are not intended as collateral for any obligation that constitutes Indebtedness;
(j)    Liens securing Indebtedness permitted under Section 10.3(f); provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition, repair, improvement or lease, as applicable, of the related
property, (ii) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (iii) the amount of Indebtedness
secured thereby is not increased and (iv) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed one hundred percent (100%) of
the original price for the purchase, repair improvement or lease amount (as
applicable) of such property at the time of purchase, repair, improvement or
lease (as applicable);
(k)    Liens in existence on the Closing Date and described on Schedule 10.1,
including Liens incurred in connection with the renewal, refinancing, extension
and replacement of Indebtedness pursuant to Section 10.3(e) (solely to the
extent that such Liens were in existence on the Closing Date and described on
Schedule 10.1); provided that the scope of any such Lien shall not be increased,
or otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing; and
(l)    other Liens not otherwise permitted under this Section 10.1 securing
Indebtedness in an aggregate principal amount not to exceed, in the aggregate,
after giving effect to any such Lien and any Indebtedness incurred in connection
therewith, fifteen percent (15%) of the Aggregate Total Fixed Asset Value of the
Company and its Subsidiaries (excluding amounts properly attributable to
Minority Interests); provided that, after giving effect to any such Lien and any
Indebtedness incurred in connection therewith, the Company shall be in
compliance, on a Pro Forma Basis, with each financial covenant contained in
Section 9.12 hereof; provided further that, prior to the creation, assumption or
suffering to exist of any such Lien and any Indebtedness incurred in connection
therewith in an amount in excess of $25,000,000, the Company shall deliver to
the each holder of a Note a certification, together with financial and other
information in detail reasonably requested by the Required Holders,
(A) demonstrating such compliance and (B) certifying that no Default will exist
either immediately before or after giving effect to any such Lien and any
Indebtedness incurred in connection therewith; provided further that
notwithstanding the foregoing, the Company shall not, and shall not permit any
of its Subsidiaries to, secure pursuant to this clause (l) any Material Credit
Facility unless and until the Notes (and any

-29-

--------------------------------------------------------------------------------



guaranty delivered in connection therewith) will concurrently be secured equally
and ratably with any and all other obligations thereby secured, such security to
be pursuant to documentation in form and substance reasonably satisfactory to
the Required Holders, including without limitation, an intercreditor agreement
and opinions of counsel to the Company and/or such Subsidiary, as the case may
be, from counsel reasonably acceptable to the Required Holders.
Section 10.2.    Investments    . Make or permit to exist any Investments,
except:
(a)    Investments held by the Company or any Subsidiary in the form of cash
equivalents, short-term marketable debt securities or, to the extent
constituting Investments, Swap Contracts otherwise permitted or required by this
Agreement;
(b)    Investments of any Credit Party in any other Credit Party (other than a
Non-Bickford Limited Guarantor);
(c)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(d)    Guarantees permitted by Section 10.3;
(e)    the Holiday Acquisition;
(f)    Investments by the Company or any Subsidiary in any Health Care
Facilities; provided that, prior to and after giving effect to any such
Investment and any Indebtedness incurred in connection therewith, (i) no Default
will exist and (ii) the Company shall be in compliance, on a Pro Forma Basis,
with each financial covenant contained in Section 9.12 hereof; provided further
that, prior to the consummation of any such Investment involving aggregate
consideration with respect thereto in excess of $25,000,000, the Company shall
deliver to each holder of a Note a certification, together with financial and
other information in detail reasonably requested by the Required Holders, (A)
certifying that no Default will exist and (B) demonstrating such compliance;
(g)    any other Investment not otherwise permitted under this Section 10.2
(including, without limitation, Investments in (i) unimproved land holdings,
(ii) mortgages, mezzanine loans and notes receivable, (iii) construction in
progress, (iv) Excluded Subsidiaries and Non-Bickford Limited Guarantors, and
(v) real property assets that are not

-30-

--------------------------------------------------------------------------------



medical office buildings, general office buildings, skilled nursing facilities,
assisted living facilities, independent living facilities, continuing care
retirement communities, mental health facilities, life science facilities, and
hospitals) in an aggregate principal amount not to exceed, in the aggregate,
after giving effect to any such Investment, twenty-five percent (25%) of the
Aggregate Total Fixed Asset Value of the Company and its Subsidiaries (excluding
amounts properly attributable to Minority Interests); provided that, after
giving effect to any such Investment and any Indebtedness incurred in connection
therewith, the Company shall be in compliance, on a Pro Forma Basis, with each
financial covenant contained in Section 9.12 hereof; provided further that,
prior to the consummation of any such Investment involving aggregate
consideration with respect thereto in excess of $25,000,000, the Company shall
deliver to each holder of a Note a certification, together with financial and
other information in detail reasonably requested by the Required Holders, (A)
demonstrating such compliance and (B) certifying that no Default will exist
either immediately before or after giving effect to the consummation of any such
Investment; provided further that, notwithstanding the foregoing, if
Section 7.2(g) of the Credit Agreement is not amended within 45 days of the
Closing Date to increase the limit on Investments described therein from twenty
percent (20%) of the Aggregate Total Fixed Asset Value of the Company and its
Subsidiaries (excluding amounts properly attributable to Minority Interests) to
twenty-five percent (25%) of the same, then the limit in this clause (g) shall
be reduced, automatically on the 45th day after the Closing Date (or on such
earlier day as the Administrative Agent under the Credit Agreement shall have
notified the Company that such amendment will not be made), to twenty percent
(20%) of the Aggregate Total Fixed Asset Value of the Company and its
Subsidiaries (excluding amounts properly attributable to Minority Interests);
and
(h)    in connection with a tax-deferred exchange under Section 1031 of the Code
involving the sale or disposition of a Health Care Facility (a “1031
Transaction”), Investments by the Company or any Subsidiary consisting of a loan
to a Person acting as an intermediary under Section 1031 of the Code and/or the
subsequent Acquisition of the Equity Interests of such Person at the conclusion
of a 1031 Transaction; and
(i)    until June 30, 2017, the Timber Ridge Construction Loan (without giving
effect to any renewal, refinancing, extension or replacement thereof); it being
understood and agreed that no other loans made under the Timber Ridge Loan
Agreement shall be permitted under this clause (i).
provided that (i) any Investment in the form of an intercompany loan or advance
pursuant to this Section 10.2 in any non-Wholly Owned Subsidiary of the Company
shall be evidenced by a promissory note and (ii) for purposes of determining the
amount of any Investment outstanding for

-31-

--------------------------------------------------------------------------------



purposes of this Section 10.2, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
Section 10.3.    Indebtedness    . Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness under the Note Documents;
(b)    Guarantees of any Credit Party in respect of Indebtedness otherwise
permitted hereunder of any other Credit Party (other than a Limited Guarantor);
(c)     obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract; provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person and not for purposes
of speculation or taking a “market view;”
(d)     Indebtedness of any Credit Party (other than a Limited Guarantor) owing
to any other Credit Party (which Indebtedness shall be evidenced by a promissory
note and subordinated to the Obligations on terms satisfactory to the Required
Holders to the extent required by the Required Holders);
(e)     Indebtedness existing on the Closing Date and listed on Schedule 10.3,
and the renewal, refinancing, extension and replacement (but not the increase in
the aggregate principal amount) thereof;
(f)     Indebtedness incurred in connection with Capitalized Leases and purchase
money Indebtedness in an aggregate amount not to exceed $30,000,000 at any time
outstanding;
(g)     unsecured intercompany Indebtedness:
(i)    owed by any Credit Party (other than a Non-Bickford Limited Guarantor) to
another Credit Party; provided that any Indebtedness owed by any Credit Party
(other than a Limited Guarantor) to a Limited Guarantor shall be subordinated to
the Obligations in a manner reasonably satisfactory to the Required Holders;

-32-

--------------------------------------------------------------------------------



(ii)    owed by any Non-Bickford Limited Guarantor to another Non-Bickford
Limited Guarantor;
(iii)    owed by any Credit Party to any non-Wholly Owned Subsidiary of the
Company that is not a Credit Party; provided that such Indebtedness shall be
subordinated to the Obligations in a manner reasonably satisfactory to the
Required Holders; and
(iv)    owed by any non-Wholly Owned Subsidiary of the Company that is not a
Credit Party to any other non-Wholly Owned Subsidiary of the Company that is not
a Credit Party;
(h)     Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business; and
(i)    other Indebtedness not otherwise permitted pursuant to this Section 10.3;
provided that, after giving effect to any such Indebtedness, the Company shall
be in compliance, on a pro forma basis, with each financial covenant contained
in Section 9.12 hereof; provided further that, prior to the creation,
incurrence, assumption or suffering to exist of any such Indebtedness in excess
of $25,000,000, the Company shall deliver to each holder of a Note a
certification, together with financial and other information in detail
reasonably requested by the Required Holders, (A) demonstrating such compliance
and (B) certifying that no Default will exist either immediately before or after
giving effect to any such Indebtedness.
provided that any Indebtedness pursuant to this Section 10.3 of any non-Wholly
Owned Subsidiary of the Company to any Credit Party shall be evidenced by a
promissory note.
Section 10.4.    Fundamental Changes    . Merge, dissolve, liquidate,
consolidate with or into, another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:
(a)    so long as no Default or Event of Default exists or would result
therefrom: any Subsidiary may merge with (i) the Company; provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries; provided that (A) when any Wholly Owned Subsidiary is
merging with another Subsidiary, the Wholly Owned Subsidiary shall be the
continuing or surviving Person, (B) when any Credit Party (other than a Limited
Guarantor) is merging with another Subsidiary, a Credit Party (other

-33-

--------------------------------------------------------------------------------



than a Limited Guarantor) shall be the continuing or surviving Person, (C) when
any Limited Guarantor is merging with another Subsidiary, a Credit Party shall
be the continuing or surviving Person and (D) any Excluded Subsidiary may merge
with any other Excluded Subsidiary or Person that, after such merger, will be an
Excluded Subsidiary;
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to any Credit Party (other than a
Limited Guarantor); provided that if the transferor in such a transaction is a
Wholly Owned Subsidiary (other than in the case of any Excluded Subsidiary),
then the transferee must also be a Wholly Owned Subsidiary; and
(c)    the Company or any Subsidiary may merge with any Person in order to
consummate any Acquisition or other Investment permitted hereby; provided (i) in
the case of any merger involving the Company, the Company shall be the surviving
Person and (ii) in any other case, a Wholly Owned Subsidiary or an Excluded
Subsidiary shall be the surviving Person of such merger.
Section 10.5.    Dispositions    . Make any Disposition or enter into any
agreement to make any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property by any Subsidiary to the Company or to a Wholly
Owned Subsidiary; provided that if the transferor of such property is a Credit
Party, the transferee thereof must be a Credit Party (other than a Limited
Guarantor);
(e)    Dispositions permitted by Section 10.4; and
(f)    other Dispositions of assets not otherwise permitted by clauses
(a) through (e), the result of which, after taking such Disposition into
account, would not trigger a Default under any financial covenant contained in
Section 9.12 hereof; provided, that, prior to the consummation of any
Disposition involving aggregate consideration with respect to such

-34-

--------------------------------------------------------------------------------



Disposition in excess of $25,000,000, the Company shall deliver to each holder
of a Note a certification, together with financial and other information in
detail reasonably requested by the Required Holders to demonstrate, that no
Default or Event of Default (whether under Section 9.12 or otherwise) will exist
either immediately before or immediately after giving effect thereto; provided
further, that any Disposition pursuant to clauses (a), (b), (c) and (f) shall be
for fair market value.
Section 10.6.    Change in Nature of Business    . Engage in any material line
of business substantially different from those lines of business conducted by
the Company and its Subsidiaries on the date hereof and other lines of business
incidental or reasonably related thereto.
Section 10.7.    Transactions with Affiliates    . Enter into any transaction of
any kind with any Affiliate of the Company, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to the Company or such Subsidiary as would be obtainable by the
Company or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate; provided that the foregoing restriction
shall not apply to transactions between or among Credit Parties (other than
Limited Guarantors).
Section 10.8.    Use of Proceeds; Margin Regulations    .
(a)    Use (nor shall the Company permit its or any of its Wholly Owned
Subsidiaries’, directors, officers, employees to use) the proceeds of any Note
(i) in payment to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Blocked Person, or in any country that is subject to
U.S. Economic Sanctions, or (iii) in any manner that would result in the
violation of any Anti-Money Laundering Laws or Anti-Corruption Laws applicable
to any party hereto.
(b)    Use the proceeds of any Note, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.
Section 10.9.    Burdensome Agreements    . Enter into any Contractual
Obligation (other than this Agreement or any other Note Document) that:
(a)    limits the ability (i) of any Subsidiary (other than an Excluded
Subsidiary) to make Restricted Payments to the Company or any other Credit Party
or to otherwise transfer property to any Credit Party (other than (w)
restrictions on transfers of property

-35-

--------------------------------------------------------------------------------



encumbered by Permitted Liens in favor of the holders of the Indebtedness or
other obligations secured thereby, (x) restrictions contained in the Credit
Agreement and any other instruments, agreements, documents and writings executed
by a Loan Party (as defined in the Credit Agreement) in connection therewith so
long as such prohibitions and restrictions are not more restrictive than those
set forth in the Credit Agreement in effect on January 13, 2015, (y)
restrictions contained in the Existing Note Agreement and any other instruments,
agreements, documents and writings executed by a Credit Party (as defined in the
Existing Note Agreement) in connection therewith so long as such prohibitions
and restrictions are not more restrictive than those set forth in the Existing
Note Agreement in effect on January 13, 2015), and (z) restrictions contained in
any Material Credit Facility so long as such restrictions are not more
restrictive than those set forth in the Existing Note Documents in effect on
January 13, 2015 or (ii) of any Subsidiary (other than an Excluded Subsidiary)
to Guarantee the Indebtedness of the Company pursuant to the Subsidiary Guaranty
Agreement or the Limited Guaranty Agreement, as applicable; or
(b)    prohibits or otherwise restricts the creation or assumption of any Lien
upon the properties or assets of the Company or any Subsidiary (other than an
Excluded Subsidiary), whether now owned or hereafter acquired, or requires the
grant of any security for such obligation if security is given for some other
obligation, except (i) pursuant to this Agreement and the other Note Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 10.3(f) (provided that any such restriction contained
therein relates only to the asset or assets financed thereby), (iii) customary
restrictions contained in the organizational documents of any Excluded
Subsidiary, (iv) customary restrictions in connection with any Permitted Lien or
any document or instrument governing any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien), (v) restrictions and requirements contained in the Credit
Agreement and any other instruments, agreements, documents and writings executed
by a Loan Party (as defined in the Credit Agreement) in connection with any of
the foregoing so long as such restrictions and requirements are not more
restrictive than those set forth in the Credit Agreement in effect on
January 13, 2015, (vi) the restrictions and requirements contained in the
Existing Note Agreement and any other instruments, agreements, documents and
writings executed by a Credit Party (as defined in the Existing Note Agreement)
in connection with any of the foregoing so long as such restrictions and
requirements are not more restrictive than those set forth in the Existing Note
Agreement in effect on January 13, 2015, and (vii) restrictions or requirements
contained in any Material Credit Facility so long as such restrictions or
requirements are not more restrictive than those set forth in the Existing Note
Agreement in effect on January 13, 2015.

-36-

--------------------------------------------------------------------------------



Section 10.10.    Dissolution, Etc    . Wind up, liquidate or dissolve
(voluntarily or involuntarily) or commence or suffer any proceedings seeking any
such winding up, liquidation or dissolution, except (a) in connection with a
merger or consolidation permitted pursuant to Section 10.4 or (b) that any
Excluded Subsidiary may dissolve itself in accordance with Applicable Law.
Section 10.11.    Sale and Leaseback Transactions (as Lessee)    . Enter into
any arrangement, directly or indirectly, (as lessee) whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereinafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred
Section 10.12.    Amendments of Certain Agreements    .
(a)    Amend, modify or waive any of its Organization Documents in a manner
materially adverse to the holders of the Notes.
(b)    Amend, modify or waive (or permit the modification or amendment of) any
of the terms or provisions of the Master Lease that would adversely affect the
rights or interests of the holders of the Notes.
Section 10.13.    Restricted Payments    . Make any Restricted Payment other
than (a) Restricted Payments by any Credit Party to another Credit Party (other
than Limited Guarantor), (b) cash dividends necessary to qualify and maintain
its qualification as a REIT and (c) so long as no Default or Event of Default
exists or will exist after giving effect thereto on the date thereof and on a
pro forma basis as if such Restricted Payment occurred on the last day of the
most recently ended Four-Quarter Period, other cash dividends and cash
distributions the result of which, after taking such Restricted Payment into
account, would not trigger a Default under any financial covenant contained in
Section 9.12 hereof.
Section 10.14.    Accounting Change    . Make any material change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Company or any Subsidiary, except to change the fiscal year
of a Subsidiary to conform its fiscal year to that of the Company.
Section 10.15.     Terrorism Sanctions Regulations. The Company will not and
will not permit any Controlled Entity (a) to become (including by virtue of
being owned or controlled by a Blocked Person), own or control a Blocked Person
or any Person that is the target of sanctions imposed by the United Nations or
by the European Union, or (b) directly or indirectly to have any investment in
or engage in any dealing or transaction (including, without limitation, any
investment, dealing

-37-

--------------------------------------------------------------------------------



or transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder to be in violation
of any law or regulation applicable to such holder, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions, or (c)  to engage, nor
shall any Affiliate of either engage, in any activity that could subject such
Person or any holder to sanctions under CISADA or any similar law or regulation
with respect to Iran or any other country that is subject to U.S. Economic
Sanctions.
SECTION 11.
EVENTS OF DEFAULT    .

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest on any Note for more
than five days after the same becomes due and payable; or
(c)     the Company shall fail to observe or perform any covenant or agreement
contained in (i) Section 9.1 or 9.2, and such failure shall continue for a
period of five (5) days from its occurrence, (ii) Section 9.3(a) or (b), 9.5,
9.11, 9.12, 9.13, 9.15, 9.16 or Section 10 or (iii) any financial or negative
covenant provided in any Supplement with respect to any Series of Notes; or
(d)     any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Note Document
(other than those referred to in subsections (a) and (b) above), and with
respect to any such default which by its nature can be cured, such default shall
continue for a period of thirty (30) days from its occurrence; or
(e)     any financial statement or certificate furnished to any holder of a Note
in connection with, or any representation or warranty made by or on behalf of
the Company or any Subsidiary under this Agreement or any other Note Document
shall prove to be incorrect, false or misleading in any material respect when
furnished or made; or
(f)     the Company or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of or premium or
interest on any Indebtedness (other than the Notes) of any one or more of the
Company or any of its Subsidiaries in an aggregate principal amount exceeding
$10,000,000 (whether singly or in the aggregate,

-38-

--------------------------------------------------------------------------------



“Material Indebtedness”) that is outstanding, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing such Material Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Material Indebtedness (or, with respect to any Swap Contract, any Swap
Termination Value in excess of $10,000,000) and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or permit the
acceleration of, the maturity of such Material Indebtedness; or any such
Material Indebtedness shall be declared to be due and payable; or required to be
prepaid or redeemed (other than by a regularly scheduled required payment or
redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Material Indebtedness shall be required to be made, in each case
prior to the stated maturity thereof; or
(g)     one or more judgments or orders for the payment of money in excess of
$10,000,000 in the aggregate (net of independent third-party insurance as to
which the insurance carrier has been notified of the claim and does not dispute
the coverage of such payment) shall be rendered against the Company or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon any such judgment or order or (ii) there shall be a period of
ten (10) consecutive days during which a stay of enforcement of any such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
(h)     the Company or any Subsidiary shall (i) commence a voluntary case or
other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Section, (iii) apply for or consent to the appointment of
a custodian, trustee, receiver, liquidator or other similar official for the
Company or any Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing; or
(i)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Subsidiary or any such Person’s debts, or any
substantial part of any such Person’s

-39-

--------------------------------------------------------------------------------



assets, under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or (ii) the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the Company or any
Subsidiary or for a substantial part of any such Person’s assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered; or
(j)     the Company or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due; or
(k)     any Change of Control shall occur or exist; or
(l)     (i) any Material Agreement shall cease to be in full force and effect
for any reason, (ii) any of the material rights of the Company or any of its
Subsidiaries under any Material Agreement shall be terminated or suspended,
(iii) the Company or any of its Subsidiaries shall receive notice under any
Material Agreement of the occurrence of an event which, if not cured, could
permit the termination of any Material Agreement, and such event is not cured
and/or waived by the date specified in such notice as a deadline for such cure
(as the same may be extended by the Person giving such notice), or, if the
notice does not contain a deadline, within forty-five (45) days from the date of
such notice (or such later date as may be specified by the Person giving such
notice), (iv) any proceeding or action shall otherwise be taken or commenced to
renounce, terminate or suspend any of the material rights of the Company or any
of its Subsidiaries under any Material Agreement, or (v) any lease or leases
under the Master Lease that accounted for 10% or more of gross revenues of the
Company in the Four-Quarter Period most recently ended are terminated, expire or
are otherwise no longer in effect; or
(m)     any provision of any Note Document shall for any reason cease to be
valid and binding on, or enforceable against, any Credit Party, or any Credit
Party shall so state in writing or seek to terminate its obligations thereunder;
or
(n)    (i) an ERISA Event occurs with respect to a Pension Plan which has
resulted or could reasonably be expected to result in liability of the Company
under Title IV of ERISA to the Pension Plan or the PBGC in an aggregate amount
in excess of $10,000,000, or (ii) the Company or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$10,000,000.

-40-

--------------------------------------------------------------------------------



SECTION 12.
REMEDIES ON DEFAULT, ETC    .

Section 12.1.    Acceleration    . (a)  If an Event of Default with respect to
the Company described in Section 11(h) or (i) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of more than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
Section 12.2.    Other Remedies    . If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, Guaranty Agreement, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.
Section 12.3.    Rescission    . At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the holders of not less than
51% in principal amount of

-41-

--------------------------------------------------------------------------------



the Notes then outstanding, by written notice to the Company, may rescind and
annul any such declaration and its consequences if (a) the Company has paid all
overdue interest on the Notes, all principal of and Make-Whole Amount, if any,
on any Notes that are due and payable and are unpaid other than by reason of
such declaration, and all interest on such overdue principal and Make-Whole
Amount, if any, and (to the extent permitted by applicable law) any overdue
interest in respect of the Notes, at the Default Rate, (b) neither the Company
nor any other Person shall have paid any amounts which have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc    . No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, any Guaranty Agreement or any Note upon any
holder thereof shall be exclusive of any other right, power or remedy referred
to herein or therein or now or hereafter available at law, in equity, by statute
or otherwise. Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES    .

Section 13.1.    Registration of Notes    . The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.

-42-

--------------------------------------------------------------------------------



Section 13.2.    Transfer and Exchange of Notes    . Upon surrender of any Note
to the Company at the address and to the attention of the designated officer
(all as specified in Section 18(iii)), for registration of transfer or exchange
(and in the case of a surrender for registration of transfer accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes of the same Series and tranche (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form established for the applicable Series and tranche. Each such new Note
shall be dated and bear interest from the date to which interest shall have been
paid on the surrendered Note or dated the date of the surrendered Note if no
interest shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of any Series or tranche of Notes,
one Note of such Series or tranche may be in a denomination of less than
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.2 and, so long as no Default or Event of Default then exists,
the representation set forth in the last sentence of Section 6.1.
Section 13.3.    Replacement of Notes    . Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same Series and tranche,
dated and bearing interest from the date to

-43-

--------------------------------------------------------------------------------



which interest shall have been paid on such lost, stolen, destroyed or mutilated
Note or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.
SECTION 14.
PAYMENTS ON NOTES    .

Section 14.1.    Place of Payment    . Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of
JPMorgan Chase Bank, N.A. in such jurisdiction. The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.
Section 14.2.    Home Office Payment    . So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2. The Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.
SECTION 15.
EXPENSES, INDEMNITY, ETC.    

Section 15.1.    Transaction Expenses    . Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any Guaranty Agreement or the Notes (whether or not such
amendment, waiver or consent becomes

-44-

--------------------------------------------------------------------------------



effective), including, without limitation: (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement, any Guaranty Agreement or the Notes or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement, any Guaranty Agreement or the
Notes, or by reason of being a holder of any Note, (b) the costs and expenses,
including financial advisors’ fees, incurred in connection with the insolvency
or bankruptcy of the Company or any Subsidiary or in connection with any
work-out or restructuring of the transactions contemplated hereby and by the
Notes and any Guaranty Agreement and (c) the costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information with the SVO provided, that such costs and expenses
under this clause (c) shall not exceed $3,500. The Company will pay, and will
save each Purchaser and each other holder of a Note harmless from, (i) all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes) and (ii) any and all wire transfer fees that any
bank deducts from any payment under such Note to such holder or otherwise
charges to a holder of a Note with respect to a payment under such Note.
Section 15.2.    Indemnification    . The Company shall indemnify the holders of
the Notes and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, and shall pay or reimburse any such Indemnitee for, any and all losses,
claims, damages, liabilities and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Company or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Note Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Note
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Company or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company or any of its Subsidiaries, (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Company, any other Credit Party or
any Subsidiary thereof, and regardless of whether any Indemnitee is a party
thereto, or (v) any claim, investigation, litigation or other proceeding
(whether or not the holders of the Notes are party thereto) and the prosecution
and defense thereof, arising out of or in any way connected with the Notes, this
Agreement, any other Note Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable attorneys and consultant’s fees;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims,

-45-

--------------------------------------------------------------------------------



damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Company, any other Credit Party or any Subsidiary thereof
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Note Document, if the Company, such Credit Party or
such Subsidiary has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.
Section 15.3.    Survival    . The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, any Guaranty Agreement
or the Notes, and the termination of this Agreement.
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.    

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by the Company or any subsequent holder of a
Note, as applicable, regardless of any investigation made at any time by or on
behalf of such Person. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and each
Guaranty Agreement embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
SECTION 17.
AMENDMENT AND WAIVER.    

Section 17.1.    Requirements    . This Agreement (including any Supplement) and
the Notes may be amended, and the observance of any term hereof or of the Notes
may be waived (either retroactively or prospectively), only with the written
consent of the Company and the Required Holders, except that:
(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6, 7 or 21
hereof, or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing;
(b)     no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 12 relating to

-46-

--------------------------------------------------------------------------------



acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of (x) interest on the Notes or (y) the Make-Whole Amount,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any amendment or waiver, or (iii) amend any of
Sections 8 (except as set forth in the second sentence of Section 8.2 and
Section 17.1(c)), 11(a), 11(b), 12, 17 or 20; and
(c)    Section 8.5 may be amended or waived to permit offers to purchase made by
the Company or an Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions only with the written consent of
the Company and the Super-Majority Holders.
Section 17.2.    Solicitation of Holders of Notes    .
(a)    Solicitation. The Company will provide each holder of a Note with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or any Guaranty Agreement. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or any Guaranty Agreement to each holder of
a Note promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of a Note as consideration for or as an inducement to the entering into
by such holder of any waiver or amendment of any of the terms and provisions
hereof or of any Guaranty Agreement or any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of a Note even
if such holder did not consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Guaranty Agreement by a holder of a Note that has transferred
or has agreed to transfer its Note to the Company, any Subsidiary or any
Affiliate of the Company (either pursuant to a waiver under Section 17.1(c) or
subsequent to Section 8.5 having been amended pursuant to Section 17.1(c)) in
connection with such consent shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other

-47-

--------------------------------------------------------------------------------



holders of Notes that were acquired under the same or similar conditions) shall
be void and of no force or effect except solely as to such holder.
Section 17.3.    Binding Effect, Etc    . Any amendment or waiver consented to
as provided in this Section 17 or any Guaranty Agreement applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and any holder of a Note and no delay in exercising
any rights hereunder or under any Note or Guaranty Agreement shall operate as a
waiver of any rights of any holder of such Note.
Section 17.4.    Notes Held by Company, Etc    . Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Guaranty
Agreement or the Notes, or have directed the taking of any action provided
herein or in any Guaranty Agreement or the Notes to be taken upon the direction
of the holders of a specified percentage of the aggregate principal amount of
Notes then outstanding, Notes directly or indirectly owned by the Company or any
of its Affiliates shall be deemed not to be outstanding.
SECTION 18.
NOTICES    .

Except to the extent otherwise provided in Section 9, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or

-48-

--------------------------------------------------------------------------------



(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Roger Hopkins, or at such other address as
the Company shall have specified to the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
SECTION 19.
REPRODUCTION OF DOCUMENTS    .

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
SECTION 20.
CONFIDENTIAL INFORMATION.    

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 9.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents,

-49-

--------------------------------------------------------------------------------



attorneys, trustees and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes and
such parties are bound by an obligation of confidentiality with respect to the
Confidential Information), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, (viii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Notes or (ix) any other Person
to which such delivery or disclosure may be necessary or appropriate (w) to
effect compliance with any law, rule, regulation or order applicable to such
Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement or any Guaranty Agreement. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying this Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.
SECTION 21.
SUBSTITUTION OF PURCHASER    .

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the

-50-

--------------------------------------------------------------------------------



Notes that it has agreed to purchase hereunder, by written notice to the
Company, which notice shall be signed by both such Purchaser and such Substitute
Purchaser, shall contain such Substitute Purchaser’s agreement to be bound by
this Agreement and shall contain a confirmation by such Substitute Purchaser of
the accuracy with respect to it of the representations set forth in Section 6.
Upon receipt of such notice, any reference to such Purchaser in this Agreement
(other than in this Section 21), shall be deemed to refer to such Substitute
Purchaser in lieu of such original Purchaser. In the event that such Substitute
Purchaser is so substituted as a Purchaser hereunder and such Substitute
Purchaser thereafter transfers to such original Purchaser all of the Notes then
held by such Substitute Purchaser, upon receipt by the Company of notice of such
transfer, any reference to such Substitute Purchaser as a “Purchaser” in this
Agreement (other than in this Section 21), shall no longer be deemed to refer to
such Substitute Purchaser, but shall refer to such original Purchaser, and such
original Purchaser shall again have all the rights of an original holder of the
Notes under this Agreement.
SECTION 22.
MISCELLANEOUS    .

Section 22.1.    Successors and Assigns    . All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
Section 22.2.    Accounting Terms    . (a) Unless otherwise defined or specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP as in effect
from time to time, applied on a basis consistent (except for such changes
approved by the Required Holders in writing) with the Audited Financial
Statements. If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Note Document, and either
the Company or the Required Holders shall so request, the Required Holders and
the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Holders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the holders of the
Notes financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

-51-

--------------------------------------------------------------------------------



(b)    For purposes of determining compliance with this Agreement (including,
without limitation, Section 9, Section 10 and the definition of “Indebtedness”),
any election by the Company to measure any financial liability using fair value
(as permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option, International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.
Section 22.3.    Severability    . Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.4.    Construction, Etc    . Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Section 22.5.    Counterparts    . This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument. Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto.
Section 22.6.    Governing Law    . This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice‑of‑law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.
Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial    . (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought

-52-

--------------------------------------------------------------------------------



in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.
(b)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(c)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(d)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
Section 22.8.    Rules of Interpretation    . (a)     Unless the context
requires otherwise or such term is otherwise defined herein, each term defined
in Articles 1, 8 or 9 of the UCC shall have the meaning given therein.
(b)    The headings, subheadings and table of contents used herein or in any
other Note Document are solely for convenience of reference and shall not
constitute a part of any such document or affect the meaning, construction or
effect of any provision thereof.
(c)    Except as otherwise expressly provided, references in any Note Document
to articles, sections, paragraphs, clauses, annexes, appendices, exhibits and
schedules are references to articles, sections, paragraphs, clauses, annexes,
appendices, exhibits and schedules in or to such Note Document.
(d)    All definitions set forth herein or in any other Note Document shall
apply to the singular as well as the plural form of such defined term, and all
references to the masculine gender shall include reference to the feminine or
neuter gender, and vice versa, as the context may require.

-53-

--------------------------------------------------------------------------------



(e)    When used herein or in any other Note Document, words such as
“hereunder”, “hereto”, “hereof” and “herein” and other words of like import
shall, unless the context clearly indicates to the contrary, refer to the whole
of the applicable document and not to any particular article, section,
subsection, paragraph or clause thereof.
(f)    References to “including” means including without limiting the generality
of any description preceding such term, and such term shall not limit a general
statement to matters similar to those specifically mentioned.
(g)    Whenever interest rates or fees are established in whole or in part by
reference to a numerical percentage expressed as “%”, such arithmetic expression
shall be interpreted in accordance with the convention that 1% = 100 basis
points.
(h)    Each of the parties to the Note Documents and their counsel have reviewed
and revised, or requested (or had the opportunity to request) revisions to, the
Note Documents, and any rule of construction that ambiguities are to be resolved
against the drafting party shall be inapplicable in the construing and
interpretation of the Note Documents and all exhibits, schedules and appendices
thereto.
(i)    Any definition of or reference to any agreement, instrument or other
document (including any organizational document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Note
Document).
(j)    Any financial ratios required to be maintained by the Company pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
Section 22.9.    Accounting for Derivatives    . In making any computation or
determining any amount pursuant to Section 9.12 by reference to any item
appearing on the balance sheet or other financial statement of Company and its
Subsidiaries, all adjustments to such computation or amount resulting from the
application of FASB ASC Topic 815 shall be disregarded; provided that any
realized gain or loss shall be included in such computations.
Section 22.10.    Transaction References    . The Company agrees that AIG Asset
Management (U.S.) LLC may, with the prior written consent of the Company (not to
be unreasonably withheld or delayed), (a) refer to its role in originating the
purchase of the Notes from the Company,

-54-

--------------------------------------------------------------------------------



as well as the identity of the Company and the aggregate principal amount and
issue date of the Notes, on its internet site or in marketing materials, press
releases, published “tombstone” announcements or any other print or electronic
medium and (b) display the Company’s corporate logo in conjunction with any such
reference.
Section 22.11.    Interest    .        In no event shall the amount of interest
due or payable under this Agreement or any other Note Document exceed the
maximum rate of interest allowed by Applicable Law and, in the event any such
payment is inadvertently paid by the Company or any other Person on its behalf,
or inadvertently received by any holder of a Note, then such excess sum shall be
credited as a payment of principal. It is the express intent of the parties
hereto that the Company not pay and the holders of the Notes not receive,
directly or indirectly, in any manner whatsoever, interest in excess of that
which may be lawfully paid by the Company under Applicable Law.


* * * * *




If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.


Very truly yours,


NATIONAL HEALTH INVESTORS, INC.




By: /s/ Eric Mendelsohn
Name: Eric Mendelsohn
Title: President and Chief Executive Officer


This Agreement is hereby
accepted and agreed to as
of the date hereof.


AMERICAN GENERAL LIFE INSURANCE COMPANY
THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK
THE VARIABLE ANNUITY LIFE INSURANCE COMPANY
AMERICAN HOME ASSURANCE COMPANY
LEXINGTON INSURANCE COMPANY
NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA
UNITED GUARANTY RESIDENTIAL INSURANCE COMPANY
UNITED GUARANTY MORTGAGE INDEMNITY COMPANY


By: AIG Asset Management (U.S.) LLC, Investment Adviser


By: /s/ Marcy Lyons___________________
Name: Marcy Lyons
Title: Managing Director












SCHEDULE A
DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Acquisition” means any acquisition (whether in a single transaction or series
of related transactions) of (a) all or substantially all of the assets of any
Person, or any material assets or material line of business (including any real
property and related assets) (with “materiality” being determined by having a
fair market value in excess of $10,000,000), whether through purchase, merger or
otherwise; or (b) Equity Interests or Voting Power of a non-Subsidiary if, as a
result of such transaction or transactions, such non-Subsidiary becomes a
Subsidiary.
“Additional Covenant” means any affirmative or negative covenant or similar
restriction applicable to the Company or any Subsidiary (regardless of whether
such provision is labeled or otherwise characterized as a covenant) the subject
matter of which either (i) is similar to that of any covenant in Sections 9 or
10 of this Agreement, or related definitions in paragraph 10 of this Agreement,
but contains one or more percentages, amounts or formulas that is more
restrictive than those set forth herein or more beneficial to the holder or
holders of the Indebtedness created or evidenced by the document in which such
covenant or similar restriction is contained (and such covenant or similar
restriction shall be deemed an Additional Covenant only to the extent that it is
more restrictive or more beneficial) or (ii) is different from the subject
matter of any covenant in Section 9 or 10 of this Agreement, or related
definitions in Schedule A of this Agreement.
“Additional Default” means any provision contained in any document or instrument
creating or evidencing Indebtedness of the Company or any Subsidiary which
permits the holder or holders of Indebtedness to accelerate (with the passage of
time or giving of notice or both) the maturity thereof or otherwise requires the
Company or any Subsidiary to purchase such Indebtedness prior to the stated
maturity thereof and which either (i) is similar to any Default or Event of
Default contained in Section 11 of this Agreement, or related definitions in
Schedule A of this Agreement, but contains one or more percentages, amounts or
formulas that is more restrictive or has a shorter grace period than those set
forth herein or is more beneficial to the holders of such other Indebtedness
(and such provision shall be deemed an Additional Default only to the extent
that it is more restrictive, has a shorter grace period or is more beneficial)
or (ii) is different from the subject matter of any Default or Event of Default
contained in Section 11 of this Agreement, or related definitions in Schedule A
of this Agreement.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Aggregate Total Fixed Asset Value” means, as of any date of determination for
the Company and its Subsidiaries calculated on a consolidated basis, without
duplication, (a) the aggregate Total Lease Property Net Operating Income for all
Lease Property owned by the Company and its Subsidiaries (but excluding all
amounts properly attributable to Minority Interests) for the Four-Quarter Period
ending on or immediately prior to such date of determination divided by (b) the
applicable Capitalization Rate for such Lease Property.
“Aggregate Unencumbered Fixed Asset Value” means, as of any date of
determination, without duplication, the sum of (a) the aggregate Unencumbered
Fixed Asset Values of all Unencumbered Lease Properties owned by any Credit
Party (other than a Limited Guarantor) as of such date of determination plus
(b) the aggregate Joint Venture Unencumbered Fixed Asset Values of all
Unencumbered Lease Properties owned by any Credit Party that is a non-Wholly
Owned Subsidiary of the Company as of such date of determination minus (c) the
aggregate value of the Resident Mortgage Liens as of such date of determination.
“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Anti-Corruption Laws” is defined in Section 5.27(d)(1).
“Anti-Money Laundering Laws” is defined in Section 5.27(c).
“Applicable Law” means, collectively, all applicable international, foreign,
Federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Bickford Limited Guarantors” means, collectively, Bickford Opco, Bickford
Propco and their respective Subsidiaries that, in each case, are Limited
Guarantors.
“Bickford Opco” means Bickford Master II, LLC, a Delaware limited liability
company.
“Bickford Propco” means NHI-Bickford RE, LLC, a Delaware limited liability
company.
“Blocked Person” is defined in Section 5.27(a).
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Charlotte, North Carolina are
required or authorized to be closed.
“Capitalization Rate” means (a) for properties and facilities other than those
acquired in the Holiday Acquisition or the Senior Living Acquisition, (i) 10%
for skilled nursing facilities, (ii) 11% for hospitals and (iii) 8.25% for all
properties other than skilled nursing facilities and hospitals and (b) 6.50% for
properties and facilities acquired in the Holiday Acquisition or the Senior
Living Acquisition.
“Capitalized Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
“Change of Control” means any event or series of events by which an event or
series of events by which (a) any Person or group of Persons acting in concert
or other group shall, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise, have become, after the
date of this Agreement, the “beneficial owner” (within the meaning of such term
under Rule 13d-3 under the Exchange Act) of Equity Interests of the Company
representing Voting Power having the right to elect at least 35% of the members
of the Governing Body of the Company; or (b) the Governing Body of the Company
shall cease to consist of a majority of the individuals who constituted the
Governing Body of the Company as of the date of this Agreement or who shall have
become a member thereof subsequent to the date of this Agreement after having
been nominated, or otherwise approved in writing, by at least a majority of
individuals who constitute the Governing Body of the Company as of the date of
this Agreement.
“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.
“Closing” is defined in Section 3.
“Closing Date” means November 3, 2015.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means National Health Investors, Inc., a Maryland corporation or any
successor that becomes such in the manner prescribed in Section 10.4.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A or such other form as may be acceptable to the Required Holders.
“Confidential Information” is defined in Section 20.
“Consolidated EBITDA” means, for any period of determination for the Company and
its Subsidiaries (other than any Excluded Subsidiaries) calculated on a
consolidated basis, the sum of the following, without duplication, in accordance
with GAAP: (a) Consolidated Net Income for such period plus (b) the sum of the
following, without duplication, to the extent deducted in determining
Consolidated Net Income for such period: (i) Consolidated Interest Expense for
such period, (ii) income and franchise taxes accrued during such period,
(iii) amortization, depreciation and other non-cash charges for such period
(except to the extent that such non-cash charges are reserved for cash charges
to be taken in any future period), (iv) extraordinary losses during such period
(excluding losses from discontinued operations), (v) net losses from
discontinued operations during such period and (vi) any non-recurring charges in
connection with any Acquisition or Investment in an aggregate amount not to
exceed $5,000,000 for such period less (c) the sum of the following, without
duplication, to the extent added in determining Consolidated Net Income for such
period (i) interest income on cash and cash equivalents during such period,
(ii) any extraordinary gains during such period and (iii) net earnings from
discontinued operations during such period. For the avoidance of doubt,
Consolidated EBITDA shall exclude all amounts attributable to (x) Minority
Interests and (y) Excluded Subsidiaries. For purposes of this Agreement,
Consolidated EBITDA shall be adjusted on a Pro Forma Basis.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the Four-Quarter Period
ending on or immediately prior to such date of determination to (b) Consolidated
Fixed Charges as of such date of determination.
“Consolidated Fixed Charges” means, as of any date of determination for the
Company and its Subsidiaries calculated on a consolidated basis, the sum of
(a) Consolidated Interest Expense for the Four-Quarter Period ending on or
immediately prior to such date, plus (b) scheduled principal payments of
Indebtedness for such Four-Quarter Period (excluding any “balloon” payment or
final payment at maturity), plus (c) cash dividends and distributions on
preferred stock, if any, for such Four-Quarter Period, in each case, as
determined in accordance with GAAP.
“Consolidated Funded Debt” means, as of any date of determination for the
Company and its Subsidiaries calculated on a consolidated basis, without
duplication, all of the Indebtedness, which is Indebtedness (i) for borrowed
money or evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, or (ii) in respect of any
Capitalized Lease or the deferred purchase price of property, whether or not
interest-bearing and whether or not, in accordance with GAAP, classified as a
current liability or long-term Indebtedness at such date, and whether secured or
unsecured, excluding, however, to the extent constituting Indebtedness, accounts
payable, accrued expenses and similar current liabilities incurred in the
Ordinary Course of Business.
“Consolidated Interest Expense” means, for any period of determination for the
Company and its Subsidiaries (excluding any Excluded Subsidiaries) calculated on
a consolidated basis, without duplication, an amount equal to the sum of the
following: (a) all interest expense in respect of Indebtedness of the Company
and its Subsidiaries deducted in determining Consolidated Net Income for such
period, together with all interest capitalized or deferred during such period
and not deducted in determining Consolidated Net Income for such period, plus
(b) all debt discount and expense amortized or required to be amortized in
determination of Consolidated Net Income for such period. For the avoidance of
doubt, Consolidated Interest Expense shall exclude all amounts attributable to
(x) Minority Interests and (y) Excluded Subsidiaries. For purposes of this
Agreement, Consolidated Interest Expense shall be adjusted on a Pro Forma Basis.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Subsidiaries for such period, calculated on a consolidated
basis, without duplication, in accordance with GAAP; provided that in
calculating Consolidated Net Income of the Company and its Subsidiaries for any
period, there shall be excluded (a) any gains or losses on the sale or other
disposition of investments or fixed or capital assets, and any taxes on such
excluded gains and any tax deductions or credits on account of any such excluded
losses, (b) the proceeds of any life insurance policy, (c) net earnings and
losses of any Subsidiary accrued prior to the date it became a Subsidiary,
(d) net earnings and losses of any corporation, substantially all the assets of
which have been acquired in any manner, realized by such other corporation prior
to the date of such acquisition, (e) net earnings and losses of any corporation
with which the Company or a Subsidiary shall have consolidated or which shall
have merged into or with the Company or a Subsidiary realized by such other
corporation prior to the date of such consolidation or merger, (f) net earnings
of any business entity in which the Company or any Subsidiary has an ownership
interest unless such net earnings shall have actually been received by the
Company or such Subsidiary in the form of distributions in cash, certificates of
deposit, cash equivalents, bankers’ acceptance or marketable securities,
(g) earnings resulting from any reappraisal, revaluation or write-up of assets,
(h) any deferred or other credit representing any excess of the equity in any
Subsidiary at the date of acquisition thereof over the amount invested in such
Subsidiary and (i) any gain arising from the acquisition of any securities of
the Company or any Subsidiary.
“Consolidated Performing Mortgage Note Receivables” means, as of any date of
determination for the Credit Parties (other than with respect to the Limited
Guarantors) calculated on a consolidated basis, without duplication, receivables
due on any promissory notes payable to the Credit Parties (other than the
Limited Guarantors) that meet each of the following conditions: (a) such
receivables are due from Persons that are not Affiliates of any Credit Party;
(b) such promissory notes are secured by real property and related personal
property in favor of any Credit Party (other than a Limited Guarantor); (c) such
receivables are not subject to any Lien; and (d) such receivables are not due
from a Non-Performing Note. “Non-Performing Note” means, collectively, any
promissory note payable to any Credit Party (other than a Limited Guarantor)
with respect to which (a) the payment terms have been subject to modification
and (b) has been overdue for a period of ninety (90) days after the effective
date of such modification.
“Consolidated Tangible Net Worth” means, as of any date of determination for the
Company and its Subsidiaries calculated on a consolidated basis, without
duplication, after eliminating all amounts properly attributable to Minority
Interests, if any, in the stock and surplus of Subsidiaries, (a) the total
assets of the Company and its Subsidiaries that would be reflected on the
Company’s consolidated balance sheet as of such date prepared in accordance with
GAAP, minus (b) the sum of (i) the total liabilities of the Company and its
Subsidiaries that would be reflected on the Company’s consolidated balance sheet
as of such date prepared in accordance with GAAP, and (ii) the net book value of
all assets of the Company and its Subsidiaries that would be classified as
intangible assets on a consolidated balance sheet of the Company and its
Subsidiaries as of such date prepared in accordance with GAAP.
“Consolidated Total Debt” means, as of any date of determination for the Credit
Parties calculated on a consolidated basis, without duplication, all
Indebtedness of the Credit Parties that would be reflected on a consolidated
balance sheet of the Credit Parties prepared in accordance with GAAP as of such
date.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Debt as of such date of determination to
(b) Aggregate Total Fixed Asset Value as of such date of determination.
“Consolidated Unencumbered Fixed Asset Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Aggregate Unencumbered Fixed
Asset Value as of such date of determination and (ii) the aggregate amount of
all Consolidated Performing Mortgage Note Receivables as of such date of
determination (not to exceed $40 million as of any date of determination) to
(b) the aggregate amount of unsecured Consolidated Total Debt as of such date of
determination.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of March 27, 2014, by and among the Company, each lender
from time to time party thereto and Wells Fargo Bank, National Association, as
amended by the First Amendment dated January 13, 2015, Second Amendment dated
March 20, 2015, Third Amendment dated June 30, 2015, Fourth Amendment dated on
or about the date hereof, and as further amended, restated, supplemented or
otherwise modified from time to time.
“Credit Parties” means the Company, the Subsidiary Guarantors and the Limited
Guarantors, collectively.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means (a) with respect to any Series 2015-1 Note, that rate of
interest that is the greater of (i) 2.00% per annum above the rate of interest
stated in clause (a) of the first paragraph of the Notes or (ii) 2.00% over the
rate of interest publicly announced by JPMorgan Chase Bank, N.A. in New York,
New York as its “base” or “prime” rate, and (b) with respect to any other Series
of Notes, the rate of interest specified in the Supplement pursuant to which
such Series of Notes are issued.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan of the Company or any ERISA Affiliate; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.
“Event of Default” is defined in Section 11.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Subsidiaries” means, collectively, (a) any Subsidiary from time to
time formed or acquired by the Company or any Subsidiary that is designated by
the Company by written notice to the holders of the Notes as an Excluded
Subsidiary within five (5) days following such formation or acquisition, and
(b) any Subsidiary that is designated as an Excluded Subsidiary by written
notice to the holders of the Notes and released from the requirement to
Guarantee the Obligations pursuant to Section 7 of this Agreement; provided,
that (i) in no event shall the portion of the Aggregate Total Fixed Asset Value
attributable to any Excluded Subsidiary at any time equal or exceed 15% of the
Aggregate Total Fixed Asset Value of the Company and its Subsidiaries (in each
case, excluding all amounts properly attributable to Minority Interests),
calculated as of the end of the most recent fiscal period end for which
financial statements are available, (ii) in no event shall the portion of the
Aggregate Total Fixed Asset Value attributable to all Excluded Subsidiaries, in
the aggregate, at any time equal or exceed 20% of the Aggregate Total Fixed
Asset Value of the Company and its Subsidiaries (in each case, excluding all
amounts properly attributable to Minority Interests), calculated as of the end
of the most recent fiscal period end for which financial statements are
available, (iii) in no event shall any Excluded Subsidiary provide a Guarantee
of any Indebtedness of the Company or any other Subsidiary of the Company (other
than an Excluded Subsidiary) nor shall the Company or any Subsidiary (other than
an Excluded Subsidiary) provide any Guarantee of the Indebtedness of an Excluded
Subsidiary (other than Permitted Fannie Mae Guarantees), (iv) the Company may
from time to time remove any Subsidiary from the definition of “Excluded
Subsidiary” by delivery of written notice of such removal to the holders of the
Notes and delivery of the documentation required by Section 9.13 (as if such
Excluded Subsidiary were formed or acquired on the date of the delivery such
notice), and (v) no Subsidiary that has been designated as an Excluded
Subsidiary and then removed from such definition pursuant to clause (iv) shall
be subsequently re-designated as an Excluded Subsidiary.
“Existing Note Agreement” means that certain Note Purchase Agreement dated
January 13, 2015, between the Company and the purchaser named therein, pursuant
to which the Company issued its 3.99% Series A Notes due 2023 and its 4.51%
Series B Senior Notes due January 13, 2027, as amended by the First Amendment
dated as of March 20, 2015, Second Amendment dated as of June 30, 2015 and Third
Amendment dated on or about the date hereof, as such agreement may be amended,
restated, supplemented or otherwise modified from time to time.
“Four-Quarter Period” means a period of four full consecutive fiscal quarters of
the Company, taken together as one accounting period.
“GAAP” means generally accepted principles of accounting in effect from time to
time in the United States applied in a manner consistent with those used in
preparing such financial statements as have heretofore been furnished to holders
of the Notes by the applicable Person (to the extent heretofore furnished).
“Governing Body” means the board of directors of a Person (or any Person or
group of Persons exercising similar authority).
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranty Agreement” means, collectively, any Subsidiary Guaranty Agreement and
any Limited Guaranty Agreement.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Health Care Facilities” means (a) a health care facility offering health
care-related products and services, including, without limitation, any acute
care hospital, rehabilitation hospital, nursing facility, assisted living
facility, independent care living facility, retirement center, long-term care
facility, out-patient diagnostic facility or medical office building, life
science research and development facility or office and any related or ancillary
facility, service or product or (b) housing intended to be occupied primarily by
persons over the age of 55 and related or ancillary facilities, services or
products.
“Healthcare Laws” means all applicable statutes, laws, ordinances, rules and
regulations of any Governmental Authority with respect to regulatory matters
primarily relating to patient healthcare, including without limitation
Section 1128B(b) of the Social Security Act, as amended, 42 U.S.C. Section 1320a
7(b) (Criminal Penalties Involving Medicare or State Health Care Programs),
commonly referred to as the “Federal Anti-Kickback Statute,” and the Social
Security Act, as amended, Section 1877, 42 U.S.C. Section 1395nn (Prohibition
Against Certain Referrals), commonly referred to as “Stark Statute.”
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“Holiday Acquisition” means the acquisition of the Holiday Business by the
Holiday NHI Purchaser and the other transactions related to such acquisition in
accordance with the Holiday Acquisition Agreement and the other Holiday
Acquisition Documents.
“Holiday Acquisition Agreement” means the Purchase Agreement dated as of
November 18, 2013 between Holiday NHI Purchaser and the Holiday Seller.
“Holiday Acquisition Documents” means the Holiday Acquisition Agreement, the
Holiday Master Lease, the Holiday Master Lease Guaranty Agreement and each other
material document, instrument, certificate and agreement (together with all
exhibits, schedules and other attachments thereto) executed or delivered in
connection with the Holiday Acquisition Agreement.
“Holiday Business” means (a) all the land, buildings, furniture, fixtures and
equipment used to operate certain independent living facilities from the Holiday
Seller and (b) and the equity interests of the Holiday Subsidiaries.
“Holiday Master Lease” means the Master Lease dated as of December 23, 2013
between the Holiday NHI Purchaser, Myrtle Beach Retirement Residence LLC and
Voorhees Retirement Residence LLC, as landlords, and NH Master Tenant, LLC, as
tenant.
“Holiday Master Lease Guarantor” means Holiday AL Holdings LP, a Delaware
limited partnership.
“Holiday Master Lease Guaranty Agreement” means the Guaranty of Lease dated as
of December 23, 2013 executed by the Holiday Master Lease Guarantor in favor of
the Holiday NHI Purchaser and Myrtle Beach Retirement Residence LLC and Voorhees
Retirement Residence LLC.
“Holiday NHI Purchaser” means NHI-REIT of Next House, LLC, a Delaware limited
liability company.
“Holiday Seller” means certain subsidiaries of Holiday Acquisition Holdings LLC,
a Delaware limited liability company, party to the Holiday Acquisition
Agreement.
“Holiday Subsidiaries” means Myrtle Beach Retirement Residence LLC and Voorhees
Retirement Residence LLC.
“Indebtedness” means, with respect to any Person, the following, without
duplication: (a) all obligations of such Person for borrowed money; (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, or upon which interest payments are customarily made; (c) all
indebtedness Guaranteed, directly or indirectly, in any manner, or endorsed
(other than for collection or deposit in the Ordinary Course of Business) or
discounted with recourse; (d) all indebtedness in effect Guaranteed, directly or
indirectly, by such Person; (e) all indebtedness secured by (or which the holder
of such indebtedness has a right, contingent or otherwise, to be secured by) any
Lien upon property owned or acquired subject thereto, whether or not the
liabilities secured thereby have been assumed; (f) all indebtedness under (x)
any Capitalized Lease or (y) incurred as the lessee of goods or services under
leases that, in accordance with GAAP, should be reflected on the lessee’s
balance sheet; (g) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty, (h)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (i) all net obligations of such Person under any Swap Contracts.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Subject to Section 22.9, the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.
“INHAM Exemption” is defined in Section 6.2(e).
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes of any Series then outstanding, (c) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of any Equity Interest or other ownership or profit interest,
warrants, rights, options, obligations or other securities of another Person
(excluding any interests or other securities included in clause (b) of this
definition), (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) any Acquisition. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“Joint Venture Unencumbered Fixed Asset Value” means, with respect to each
Unencumbered Lease Property owned by any Credit Party that is a non-Wholly Owned
Subsidiary of the Company as of any date of determination, without duplication,
the result of (a) (i) the Unencumbered Lease Property Net Operating Income for
the Four-Quarter Period ending on or immediately prior to such date of
determination for such Unencumbered Lease Property divided by (ii) the
applicable Capitalization Rate for such Unencumbered Lease Property multiplied
by (b) the percentage of Equity Interests in such non-Wholly Owned Subsidiary
owned by the Company or any of its Wholly Owned Subsidiaries as of such date of
determination.
“Lease Property” means each Real Property that satisfies all of the following
requirements: (a) such Real Property is owned in fee simple solely by the
Company or any of its Subsidiaries, (b) such Real Property is leased to another
Person solely by the Company or any of its Subsidiaries, as lessor, pursuant to
a long-term lease that is subject to customary market terms and conditions at
the time such lease is executed; and (c) such Real Property has been designated
by the Company as a “Lease Property” on Schedule 5.21(a) or on a Compliance
Certificate delivered by the Company to the holders of the Notes pursuant to
Section 9.2.
“Lease Property Expenses” means, with respect to the Company and its
Subsidiaries, the cost (including, but not limited to, payroll, taxes,
assessments, insurance, utilities, landscaping and other similar charges) of
operating and maintaining any Lease Property of the Company or any of its
Subsidiaries that are the responsibility of such Person and not paid directly by
the tenant of such property, but excluding depreciation, amortization, interest
costs and maintenance capital expenditures to the extent such property is under
a triple-net lease. For purposes of this Agreement, Lease Property Expenses
shall be adjusted on a Pro Forma Basis.
“Lease Property Income” means, for any period of determination with respect to
the Company and its Subsidiaries calculated on a consolidated basis, without
duplication, the cash rents (excluding, as an abundance of caution, non-cash
straight-line rent) and other cash revenues received by the Company or any of
its Subsidiaries in the ordinary course of business attributable to any Lease
Property of such Person, but excluding (a) security deposits and prepaid rent
except to the extent applied in satisfaction of any tenant’s obligations for
rent and (b) rent or other cash revenues received by the Company or any of its
Subsidiaries from any tenant that is the subject of a proceeding under any
Debtor Relief Law; provided that, for purposes of determining Lease Property
Income for any period of determination that includes the fiscal quarter during
which any Subsidiary is formed or acquired and for each of the three (3) fiscal
quarters thereafter, the determination of the amount of cash rents and other
cash revenues attributable to any Lease Property of such Subsidiary shall be
deemed to be the amount of:
(i)    for the four fiscal quarter period ending during the fiscal quarter
during which such Subsidiary is formed or acquired, contract rents and revenues
attributable to any Lease Property of such Subsidiary times four (4);
(ii)    for the four consecutive fiscal quarter period ending the first fiscal
quarter following the fiscal quarter during which such Subsidiary is formed or
acquired, the amount of cash rents and other cash revenues attributable to any
Lease Property of such Subsidiary for such fiscal quarter times four (4);
(iii)    for the four consecutive fiscal quarter period ending the second fiscal
quarter following the fiscal quarter during which such Subsidiary is formed or
acquired, the amount of cash rents and other cash revenues attributable to any
Lease Property of such Subsidiary for the preceding two consecutive fiscal
quarters times two (2); and
(iv)    for the four consecutive fiscal quarter period ending the third fiscal
quarter following the fiscal quarter during which such Subsidiary is formed or
acquired, the amount of cash rents and other revenues attributable to any Lease
Property of such Subsidiary for the preceding three consecutive fiscal quarters
times four-thirds (4/3).
For purposes of this Agreement, Lease Property Income shall be adjusted on a Pro
Forma Basis.
“Lien” means any mortgage, pledge, encumbrance, charge, security interest, lien,
assignment or other preferential arrangement of any nature whatsoever, including
any conditional sale agreement or other title retention agreement.
“Limited Guarantors” means, collectively or individually as the context may
indicate, each non-Wholly Owned Subsidiary identified on Schedule A(1), and any
other non-Wholly Owned Subsidiary who may from time to time become party to a
Limited Guaranty Agreement.
“Limited Guaranty Agreement” means any Limited Guaranty Agreement (in form and
substance reasonably acceptable to the Required Holders) made by each Limited
Guarantor in favor of the holders of the Notes, as amended, restated,
supplemented or otherwise modified from time to time.
“Limited Guaranty Joinder Agreement” means each Limited Guaranty Joinder
Agreement, substantially in the form thereof attached to a Limited Guaranty
Agreement, executed and delivered by a non-Wholly Owned Subsidiary of the
Company to the holders of the Notes pursuant to Section 9.13.
“Make-Whole Amount” is defined in Section 8.6.
“Master Lease” means that certain Master Agreement Lease dated as of October 17,
1991 between the Company and National HealthCare Corporation (as amended),
which, as of the date hereof, currently expires December 31, 2021 (excluding 3
additional 5-year renewal options).
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
and contingent), or condition (financial or otherwise) of the Company and the
other Credit Parties taken as a whole; (b) a material impairment of the ability
of any Credit Party to perform its obligations under any Note Document to which
it is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Credit Party of any Note Document
to which it is a party.
“Material Agreement” means the Master Lease and any other contract or agreement
to which any Credit Party is a party, by which any Credit Party or its
properties are bound, or to which any Credit Party is subject and which contract
or agreement, if on account of any breach or termination thereof, could
reasonably be expected to result in a Material Adverse Effect.
“Material Credit Facility” means, as to the Company and its Subsidiaries,
(a) the Credit Agreement, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof; (b) the Existing
Note Agreement, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof; and (c) any other
agreement(s) creating, evidencing or governing Indebtedness in an aggregate
principal amount of $50,000,000 or more incurred after the Closing Date by the
Company or any of its Subsidiaries pursuant to Section 10.3(b) or
Section 10.3(i) (but excluding Indebtedness incurred after the Closing Date owed
to U.S. Department of Housing and Urban Development (“HUD”), Fannie Mae or a HUD
or Fannie Mae qualified lender, in each case, of a type similar to the
Indebtedness listed as items 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 and 16 on
Schedule 10.3).
“Material Indebtedness” has the meaning set forth in Section 11.1(f).
“Maturity Date” is defined in the first paragraph of each Note.
“Minority Interests” means any Equity Interest of any class of a Subsidiary
(other than directors’ qualifying shares as required by law) that are not owned
by the Company and/or one or more of their Subsidiaries. Minority Interests
shall be valued by valuing Minority Interests constituting Preferred Stock at
the voluntary or involuntary liquidation value of such Preferred Stock,
whichever is greater, and by valuing Minority Interests constituting common
stock at the book value of capital and surplus applicable thereto adjusted, if
necessary, to reflect any changes from the book value of such common stock
required by the foregoing method of valuing Minority Interests in Preferred
Stock.
“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two (2) of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Non-Bickford Limited Guarantors” means, collectively, any Limited Guarantor
that is not a Bickford Limited Guarantor.
“Note Documents” means, collectively, this Agreement, each Series 2015-1 Note
(and, upon the execution and delivery of each Supplement, each Note of the
additional Series of Notes issued thereunder), each Subsidiary Guaranty
Agreement, each Limited Guaranty Agreement, each Supplement, and any and all
other instruments, agreements, documents and writings executed by a Credit Party
in connection with any of the foregoing.
“Notes” is defined in Section 1.1.
“NRSRO” means a Nationally Recognized Statistical Rating Organization so
designated by the SEC whose status has been confirmed by the SVO.
“Obligations” means all amounts owing by any Credit Party to the holders of the
Notes pursuant to or in connection with this Agreement or any other Note
Document or otherwise with respect to any Note, including without limitation,
all principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to any Credit Party, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), any
Make-Whole Amount, all reimbursement obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses (including all
fees and expenses of counsel to the holders of the Notes incurred pursuant to
this Agreement or any other Note Document), whether direct or indirect, absolute
or contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, together with all renewals, extensions, modifications
or refinancings thereof.
“OFAC” is defined in Section 5.27(a).
“OFAC Listed Person” is defined in Section 5.27(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“Ordinary Course of Business” means an action taken by a Person only if such
action is consistent with the past practices of such Person and is taken in the
ordinary course of the normal operations of such Person.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431 and
432 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code and is
maintained or is contributed to by the Company and any ERISA Affiliate.
“Permitted Fannie Mae Guarantees” means, collectively, (a) each Guaranty of
Non-Recourse Obligations dated on March 20, 2015 executed by the Company in
favor of KeyBank National Association (without giving effect to any amendments
or modifications that would materially and adversely affect the rights or
interests of the holders of the Notes) (it being understood and agreed that such
guaranties shall not include a completion and performance guaranty) and (b) any
other customary guaranty of non-recourse obligations (but not a completion and
performance guaranty) executed by a Credit Party in favor of a Fannie Mae
qualified lender to support one or more Fannie Mae qualified non-recourse
mortgage loans entered into by a Wholly Owned Subsidiary of the Company
(provided that the terms of any guaranty described in this clause (b) shall be
no less favorable to the holders of the Notes (when taken as a whole) than those
contained in the guaranties described in clause (a) above).
“Permitted Liens” means any Lien permitted under Section 10.1.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
“Preferred Stock” shall mean, in respect of any corporation or other legal
entity, shares of the capital stock of such corporation or comparable interests
in such other legal entity that are entitled to preference or priority over any
other shares of the capital stock of such corporation or other equity interests
in such other legal entity in respect of payment of dividends or distributions
upon liquidation or otherwise.
“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA,
Consolidated Interest Expense, Lease Property Expenses, Lease Property Income
and Unencumbered Lease Property Income for any period during which one or more
Specified Transactions occurs, that such Specified Transaction (and all other
Specified Transactions that have been consummated during the applicable period)
shall be deemed to have occurred as of the first day of the applicable period of
measurement and all income statement items (whether positive or negative)
attributable to the Property or Person disposed of in a Specified Disposition
shall be excluded and all income statement items (whether positive or negative)
attributable to the Property or Person acquired in a Specified Acquisition
permitted hereunder shall be included (provided that such income statement items
to be included are reflected in financial statements or other financial data
reasonably acceptable to the Required Holders and based upon reasonable
assumptions and calculations which are expected to have a continuous impact);
provided that the foregoing costs, expenses and adjustments shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of Consolidated EBITDA, Consolidated Interest Expense, Lease
Property Expenses, Lease Property Income and Unencumbered Lease Property Income.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“QPAM Exemption” is defined in Section 6.2(d).
“Real Property” means the real property owned by any Credit Party, or in which
any such Person has a leasehold interest.
“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Section 856, et seq. of the Internal
Revenue Code.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Holders” means at any time on or after the Closing, the holders of at
least 51% in principal amount of the Notes at the time outstanding (exclusive of
Notes then owned by the Company or any of its Affiliates).
“Resident Mortgage Liens” means, collectively, the Liens in existence on the
Closing Date on Real Property acquired in the Senior Living Acquisition in favor
of individual residents that, in the aggregate, do not in any case materially
detract from the value of such Real Property, or materially interfere with the
ordinary conduct of the business of the Company and its Subsidiaries taken as a
whole.
“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, treasurer, chief financial officer or chief accounting
officer of such Person. Any document delivered hereunder that is signed by a
Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Company
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest or of any option, warrant or other right to acquire any
such Equity Interest.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Senior Living Acquisition” means the acquisition of the Senior Living Business
by the Senior Living NHI Purchaser and the other transactions related to such
acquisition in accordance with the Senior Living Acquisition Agreement and the
other Senior Living Acquisition Documents.
“Senior Living Acquisition Agreement” means the Purchase Agreement dated as of
December 1, 2014 between Senior Living NHI Purchaser and the Senior Living
Seller.
“Senior Living Acquisition Documents” means the Senior Living Acquisition
Agreement, the Senior Living Master Lease, the Senior Living Master Guaranty
Agreement and each other material document, instrument, certificate and
agreement (together with all exhibits, schedules and other attachments thereto)
executed or delivered in connection with the Senior Living Acquisition
Agreement.
“Senior Living Business” means all of the land, buildings, furniture, fixtures
and equipment used to operate certain senior living communities to the extent
purchased from the Senior Living Seller.
“Senior Living Master Lease” means the Master Lease dated as of December 1, 2014
between the Senior Living NHI Purchaser and Senior Living Seller, as tenant.
“Senior Living Master Lease Guaranty Agreement” means, collectively, the
Unconditional and Continuing Lease Guaranty dated as of December 17, 2013
executed by Maxwell Group, Inc. and Live Long Well Care, LLC, and the Limited
Lease Guaranty dated December 17, 2014 executed by Donald O. Thompson, Jr.
“Senior Living NHI Purchaser” means NHI-REIT of Seaside, LLC, a Delaware limited
liability company.
“Senior Living Seller” means Senior Living Communities, LLC and certain other
affiliated entities party to the Senior Living Acquisition Agreement.
“Series” is defined in Section 1.1.
“Series 2015-1” is defined in Section 1.2.
“Series 2015-1 Tranche A Notes” is defined in Section 1.2.
“Series 2015-1 Tranche B Notes” is defined in Section 1.2.
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Source” is defined in Section 6.2.
“Specified Acquisition” means any acquisition by the Company or any of its
Subsidiaries of all or substantially all of the assets or Equity Interests of
any other Person or any division, business unit, product line or line of
business, in each case that involves the payment of consideration by the Company
or any of its Subsidiaries in excess of $50,000,000.
“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interests of any Subsidiary of the Company or any division,
business unit, product line or line of business, in each case that results in
the receipt by the Company or any of its Subsidiaries of net cash proceeds in
excess of $50,000,000.
“Specified Transactions” means (a) any Specified Disposition and (b) any
Specified Acquisition (including the Holiday Acquisition).
“Subsidiary” means, with respect to any Person (the “parent”), any other Person
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other Person
(a) of which Equity Interests representing more than 50% of the equity or more
than 50% of the ordinary voting power, or in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
Controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise indicated, all references to
“Subsidiary” hereunder means a Subsidiary of the Company.
“Subsidiary Guarantors” means, collectively or individually as the context may
indicate, each Subsidiary of the Company (including, without limitation, each
Subsidiary who may from time to time become a party to the Subsidiary Guaranty
Agreement), other than (i) any Excluded Subsidiary and (ii) any non-Wholly Owned
Subsidiary that is a Limited Guarantor. The Subsidiary Guarantors existing as of
the Closing Date are set forth on Schedule A(2).
“Subsidiary Guaranty Agreement” means the Subsidiary Guaranty Agreement dated as
of the Closing Date and made by each Subsidiary Guarantor in favor of the
holders of the Notes, as amended, restated, supplemented or otherwise modified
from time to time.
“Subsidiary Guaranty Joinder Agreement” means each Subsidiary Guaranty Joinder
Agreement, substantially in the form thereof attached to the Subsidiary Guaranty
Agreement, executed and delivered by a Subsidiary of the Company to the holders
of the Notes pursuant to Section 9.13 or otherwise.
“Substitute Purchaser” is defined in Section 21.
“Super-Majority Holders” means at any time on or after the Closing, the holders
of at least 66-2/3% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).
“Supplement” is defined in Section 1.1.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a lender under the Credit
Agreement or any Affiliate of any such lender).
“Timber Ridge Construction Loan” means that certain construction loan identified
as “Loan B” under the Timber Ridge Loan Agreement in the original principal
amount of $94,500,000.
“Timber Ridge Loan Agreement” means that certain Construction and Term Loan
Agreement by and between LCS-Westminster Partnership II LLP, an Iowa limited
liability partnership, as the borrower, and the Company, as the lender, as in
effect on June 30, 2015 and any amendments, restatements, supplements or
modifications thereto; provided that such loan agreement shall not be amended,
restated, supplemented or otherwise modified in any manner materially adverse to
the holders of the Notes (including, without limitation, to increase the
principal amount of Loan B made thereunder).
“Total Lease Property Net Operating Income” means, with respect to any Lease
Property of the Company or any of its Subsidiaries for any applicable period,
(a) Lease Property Income for such period minus (b) Lease Property Expenses for
such period.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“Unencumbered Fixed Asset Value” means, with respect to each Unencumbered Lease
Property owned by any Credit Party (other than a Limited Guarantor) as of any
date of determination, (a) the Unencumbered Lease Property Net Operating Income
for the Four-Quarter Period ending on or immediately prior to such date of
determination for such Unencumbered Lease Property divided by (b) the applicable
Capitalization Rate for such Unencumbered Lease Property.
“Unencumbered Lease Property” means each Real Property that satisfies all of the
following requirements: (a) such Real Property is owned in fee simple solely by
the Company or any of its Subsidiaries, (b) such Real Property is leased to
another Person solely by the Company or any of its Subsidiaries, as lessor,
pursuant to a long‑term lease that is subject to customary market terms and
conditions at the time such lease is executed; (c) neither such Real Property,
nor any interest of the Company or such Subsidiary therein, is subject to any
(i) Lien (except any Lien in favor of (A) the holders of the Notes, (B) a Credit
Party (other than a Limited Guarantor)) or (ii) the Resident Mortgage Liens or
any negative pledge; (d) regardless of whether such Real Property is owned by
the Company or a Subsidiary, the Company has the right directly, or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person (other than, if applicable with respect to any
non‑Wholly Owned Subsidiary, a holder of a Minority Interest in such
Subsidiary): (i) to create Liens on such Real Property as security for
Indebtedness of the Company or such Subsidiary, as applicable, and (ii) to sell,
transfer or otherwise dispose of such Real Property; (e) the Company’s direct or
indirect ownership interest in such Subsidiary, is not subject to any Lien or
any negative pledge; (f) such Real Property is free of structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters which, individually or collectively, materially impair the
value of such Property; (g) any lessee of more than a majority of the leasable
space in such Real Property is not more than 90 days past due with respect to
any fixed rental payment obligations under any lease for such Real Property; and
(h) such Real Property has been designated by the Company as an “Unencumbered
Lease Property” on Schedule 5.21(b) or on a Compliance Certificate delivered by
the Company to the holders of the Notes pursuant to Section 9.2.
“Unencumbered Lease Property Expenses” means, with respect to the Company and
its Subsidiaries, the cost (including, but not limited to, payroll, taxes,
assessments, insurance, utilities, landscaping and other similar charges) of
operating and maintaining any Unencumbered Lease Property of the Company or any
of its Subsidiaries that are the responsibility of such Person and not paid
directly by the tenant of such property, but excluding depreciation,
amortization, interest costs and maintenance capital expenditures to the extent
such property is under a triple-net lease.
“Unencumbered Lease Property Income” means, for any period of determination with
respect to the Company and its Subsidiaries calculated on a consolidated basis,
without duplication, the cash rents (excluding, as an abundance of caution,
non-cash straight-line rent) and other cash revenues received by the Company or
any of its Subsidiaries in the ordinary course of business attributable to any
Unencumbered Lease Property of such Person, but excluding (a) security deposits
and prepaid rent except to the extent applied in satisfaction of any tenant’s
obligations for rent and (b) rent or other cash revenues received by the Company
or any of its Subsidiaries from any tenant that is the subject of a proceeding
under any Debtor Relief Law; provided that, for purposes of determining
Unencumbered Lease Property Income for any period of determination that includes
the fiscal quarter during which any Subsidiary is formed or acquired and for
each of the three (3) fiscal quarters thereafter, the determination of the
amount of cash rents and other cash revenues attributable to any Unencumbered
Lease Property of such Subsidiary shall be deemed to be the amount of:
(i)    for the four fiscal quarter period ending during the fiscal quarter
during which such Subsidiary is formed or acquired, contract rents and revenues
attributable to any Unencumbered Lease Property of such Subsidiary times four
(4);
(ii)    for the four consecutive fiscal quarter period ending the first fiscal
quarter following the fiscal quarter during which such Subsidiary is formed or
acquired, the amount of cash rents and other cash revenues attributable to any
Unencumbered Lease Property of such Subsidiary for such fiscal quarter times
four (4);
(iii)    for the four consecutive fiscal quarter period ending the second fiscal
quarter following the fiscal quarter during which such Subsidiary is formed or
acquired, the amount of cash rents and other cash revenues attributable to any
Unencumbered Lease Property of such Subsidiary for the preceding two consecutive
fiscal quarters times two (2); and
(iv)    for the four consecutive fiscal quarter period ending the third fiscal
quarter following the fiscal quarter during which such Subsidiary is formed or
acquired, the amount of cash rents and other revenues attributable to any
Unencumbered Lease Property of such Subsidiary for the preceding three
consecutive fiscal quarters times four-thirds (4/3).
For purposes of this Agreement, Unencumbered Lease Property Income shall be
adjusted on a Pro Forma Basis.
“Unencumbered Lease Property Net Operating Income” means, with respect to any
Unencumbered Lease Property of the Company or any of its Subsidiaries for any
applicable period, (a) Unencumbered Lease Property Income for such period minus
(b) Unencumbered Lease Property Expenses for such period.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“U.S. Economic Sanctions” is defined in Section 5.27(a).
“Voting Power” means, with respect to any Person, the right to vote for the
election of the Governing Body of such Person under ordinary circumstances.
“Wholly Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Company and/or one or more of its Wholly Owned Subsidiaries.




SCHEDULE A(1)
LIMITED GUARANTORS


 
Entity Name
Entity Type
Jurisdiction
1.
NHI-Bickford RE, LLC
LLC
DE
2.
Wabash Bickford Cottage, L.L.C.
LLC
KS
3.
Bickford Master II, L.L.C.
LLC
KS
4.
Bickford of Carmel, LLC
LLC
KS
5.
Wabash Bickford Cottage Opco, LLC
LLC
KS
6.
Bickford of Crown Point, LLC
LLC
KS
7.
Bickford of Greenwood, LLC
LLC
KS
8.
Bickford Master I, L.L.C.
LLC
KS
9.
Bickford of Tinley Park, LLC
LLC
KS
10.
Bickford of Spotsylvania, LLC
LLC
KS
11.
Bickford of Chesterfield, LLC
LLC
KS
12.
Bickford of Lancaster, LLC
LLC
KS









SCHEDULE A(2)


SUBSIDIARY GUARANTORS


 
Entity Name
Entity Type
Jurisdiction
1.
NHI/REIT, Inc.
Corporation
MD
2.
Florida Holdings IV, LLC
LLC
DE
3.
NHI/Anderson, LLC
LLC
DE
4.
NHI/Laurens, LLC
LLC
DE
5.
Texas NHI Investors, LLC
LLC
TX
6.
NHI of Paris, LLC
LLC
DE
7.
NHI of San Antonio, LLC
LLC
DE
8.
NHI of East Houston, LLC
LLC
DE
9.
NHI of Northwest Houston, LLC
LLC
DE
10.
NHI REIT of Alabama, L.P.
Limited Partnership
AL
11.
NHI-REIT of Arizona, Limited Partnership
Limited Partnership
AZ
12.
NHI-REIT of California, LP
Limited Partnership
CA
13.
NHI/REIT of Florida, L.P.
Limited Partnership
FL
14.
NHI-REIT of Florida, LLC
LLC
DE
15.
NHI-REIT of Georgia, L.P.
Limited Partnership
GA
16.
NHI-REIT of Idaho, L.P.
Limited Partnership
ID
17.
NHI-REIT of Minnesota, LLC
LLC
DE
18.
NHI-REIT of Missouri, LP
Limited Partnership
MO
19.
NHI-REIT of Northeast, LLC
LLC
DE
20.
NHI-REIT of New Jersey, L.P.
Limited Partnership
NJ
21.
NHI-REIT of Pennsylvania, L.P.
Limited Partnership
PA
22.
NHI-REIT of South Carolina, L.P.
Limited Partnership
SC
23.
NHI-REIT of Tennessee, LLC
LLC
TN
24.
NHI-REIT of Texas, L.P.
Limited Partnership
TX
25.
NHI-REIT of Virginia, L.P.
Limited Partnership
VA
26.
NHI Selah Properties, LLC
LLC
DE
27.
NHI of Ennis, LLC
LLC
DE
28.
NHI of Greenville, LLC
LLC
DE
29.
NHI of North Houston, LLC
LLC
DE
30.
NHI of West Houston, LLC
LLC
DE
31.
NHI-REIT of Washington, LLC
LLC
DE
32.
International Health Investors, Inc.
Corporation
MD
33.
NHI of Kyle, LLC
LLC
DE
34.
NHI-SS TRS, LLC
LLC
DE
35.
NHI PropCo, LLC
LLC
DE
36.
NHI-REIT of Oregon, LLC
LLC
DE
37.
NHI-REIT of Wisconsin, LLC
LLC
DE
38.
NHI-REIT of Ohio, LLC
LLC
DE
39.
NHI-REIT of Maryland, LLC
LLC
DE
40.
NHI-REIT of Next House, LLC
LLC
DE
41.
Myrtle Beach Retirement Residence LLC
LLC
OR
42.
Voorhees Retirement Residence LLC
LLC
OR
43.
NHI-REIT of Seaside, LLC
LLC
DE
44.
NHI-REIT of Axel, LLC
LLC
DE
45.
NHI-REIT of Michigan, LLC
LLC
DE





SCHEDULE 1
[FORM OF SERIES [_____] NOTE]
NATIONAL HEALTH INVESTORS, INC.
[___%] SERIES [____] SENIOR NOTE DUE [__________, _____]
No. R__-[__]    [Date]
$[_______]    PPN[______________]


FOR VALUE RECEIVED, the undersigned, NATIONAL HEALTH INVESTORS, INC. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Maryland, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] DOLLARS (or so much
thereof as shall not have been prepaid) on [____________, _____] (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30‑day
months) (a) on the unpaid balance hereof at the rate of [___%] per annum from
the date hereof, payable [quarterly], on the [___] day of [________],
[________], [________] and [________] in each year, commencing with the
[________], [________], [________] or [________] next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) [___%] or
(ii) [___%] over the rate of interest publicly announced by [JPMorgan Chase
Bank, N.A.] from time to time in New York, New York as its “base” or “prime”
rate, payable [quarterly] as aforesaid (or, at the option of the registered
holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of November 3, 2015 (as from
time to time amended and supplemented, the “Note Purchase Agreement”), between
the Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement and, so long as no Default
or Event of Default then exists, the representation in the last sentence of
Section 6.1. Unless otherwise indicated, capitalized terms used in this Note
shall have the respective meanings ascribed to such terms in the Note Purchase
Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
[The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.] [This Note is [also] subject
to [optional] prepayment, in whole or from time to time in part, at the times
and on the terms specified in the Note Purchase Agreement, but not otherwise.]
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


NATIONAL HEALTH INVESTORS, INC.




By:     
Name:
Title:




SCHEDULE 1(a)
[FORM OF SERIES 2015-1 TRANCHE A SENIOR NOTE]
NATIONAL HEALTH INVESTORS, INC.
3.99% SERIES 2015-1 TRANCHE A SENIOR NOTE DUE NOVEMBER 3, 2023
No. 2015-1-RA-[__]    [Date]
$[_______]    PPN 63633D A#1


FOR VALUE RECEIVED, the undersigned, NATIONAL HEALTH INVESTORS, INC. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Maryland, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] DOLLARS (or so much
thereof as shall not have been prepaid) on November 3, 2023 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30‑day
months) (a) on the unpaid balance hereof at the rate of 3.99% per annum from the
date hereof, payable quarterly, on the 3rd day of February, May, August and
November in each year, commencing with the February, May, August or November
next succeeding the date hereof, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, (x) on any overdue payment of interest and (y) during the continuance of an
Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 5.99% or (ii) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. from time to time in New York, New York as its “base” or
“prime” rate, payable quarterly as aforesaid (or, at the option of the
registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of November 3, 2015 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement and, so long as no Default or Event of Default then
exists, the representation in the last sentence of Section 6.1. Unless otherwise
indicated, capitalized terms used in this Note shall have the respective
meanings ascribed to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


NATIONAL HEALTH INVESTORS, INC.




By:     
Name:
Title:


SCHEDULE 1(b)
[FORM OF SERIES 2015-1 TRANCHE B SENIOR NOTE]
NATIONAL HEALTH INVESTORS, INC.
4.33% SERIES 2015-1 TRANCHE B SENIOR NOTE DUE NOVEMBER 3, 2025
No. 2015-1-RB-[__]    [Date]
$[_______]    PPN 63633D B*4


FOR VALUE RECEIVED, the undersigned, NATIONAL HEALTH INVESTORS, INC. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Maryland, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] DOLLARS (or so much
thereof as shall not have been prepaid) on November 3, 2025 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30‑day
months) (a) on the unpaid balance hereof at the rate of 4.33% per annum from the
date hereof, payable quarterly, on the 3rd day of February, May, August and
November in each year, commencing with the February, May, August or November
next succeeding the date hereof, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, (x) on any overdue payment of interest and (y) during the continuance of an
Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 6.33% or (ii) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. from time to time in New York, New York as its “base” or
“prime” rate, payable quarterly as aforesaid (or, at the option of the
registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of November 3, 2015 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement and, so long as no Default or Event of Default then
exists, the representation in the last sentence of Section 6.1. Unless otherwise
indicated, capitalized terms used in this Note shall have the respective
meanings ascribed to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


NATIONAL HEALTH INVESTORS, INC.




By:     
Name:
Title:

-55-